SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 REGISTRATION WITH CVM SHOULD NOT BE CONSTRUED AS AN EVALUATION OF THE COMPANY. COMPANY MANAGEMENT IS RESPONSIBLE FOR THE INFORMATION PROVIDED. 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1 – ADDRESS Av. das Nações Unidas, 8501 – 19 ° floor 2 - DISTRICT Pinheiros 3 - ZIP CODE 05425-070 4 – CITY Săo Paulo 5 - STATE SP 6 - AREA CODE 011 7 - TELEPHONE 3025-9297 8 - TELEPHONE 3025-9242 9 - TELEPHONE 3025-9305 10 - TELEX 11 - AREA CODE 011 12 - FAX 3025-9438 13 – FAX 3025-9217 14 - FAX - 15 - E-MAIL 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Alceu Duilio Calciolari 2 – ADDRESS Av. das Nações Unidas, 8501 – 19 ° floor 3 - DISTRICT Pinheiros 4 - ZIP CODE 05425-070 5 – CITY Săo Paulo 6 - STATE SP 7 - AREA CODE 011 8 - TELEPHONE 3025-9297 9 - TELEPHONE 3025-9242 10 - TELEPHONE 3025-9305 11 - TELEX 12 - AREA CODE 011 13 – FAX 3025-9438 14 – FAX 3025-9217 15 - FAX - 16 - E-MAIL ri@gafisa.com.br 01.04 - REFERENCE / AUDITOR CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - END 3 - QUARTER 4 - BEGINNING 5 – END 6 - QUARTER 7 - BEGINNING 8 - END 1/1/2010 12/31/2010 2 4/1/2010 6/30/2010 1 1/1/2010 3/31/2010 09 - INDEPENDENT ACCOUNTANT Ernst&Young Terco Auditores Independentes Soc. Simples 10 - CVM CODE 00635-1 11 - PARTNER IN CHARGE Daniel Gomes Maranhão Junior 12 - PARTNER’S CPF (INDIVIDUAL TAXPAYER’S REGISTER) 070.962.868-45 Page 1 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 01.05 - CAPITAL STOCK Number of Shares (in thousands) 1 - CURRENT QUARTER 6/30/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - SAME QUARTER, PREVIOUS YEAR 6/30/2009 Paid-in Capital 1 - Common 429,348 419,336 133,463 2 - Preferred 0 0 0 3 - Total 429,348 419,336 133,463 Treasury share 4 - Common 600 600 3,125 5 - Preferred 0 0 0 6 - Total 600 600 3,125 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP National Private 4 - ACTIVITY CODE 1110 – Civil Construction, Constr. Mat. and Decoration 5 - MAIN ACTIVITY Real Estate Development 6 - CONSOLIDATION TYPE Full 7 - TYPE OF REPORT OF INDEPENDENT AUDITORS Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1 – ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL 4 – TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE Page 2 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 – ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (In thousands of Reais) 4 - AMOUNT OF CHANGE (In thousands of Reais) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (thousands) 8 -SHARE PRICE WHEN ISSUED (In Reais) 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 05/09/2011 2 – SIGNATURE Page 3 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 – CODE 2 – DESCRIPTION 3 – 6/30/2010 4 – 12/31/2009 1 Total Assets 6,926,392 5,716,173 1.01 Current Assets 3,629,101 2,551,038 1.01.01 Cash and cash equivalents 1,147,359 773,479 1.01.01.01 Cash and banks 175,711 44,445 1.01.01.02 Financial Investments 971,648 729,034 1.01.02 Credits 1,245,035 911,333 1.01.02.01 Trade accounts receivable 1,245,035 911,333 1.01.02.01.01 Receivables from clients of developments 1,134,442 784,639 1.01.02.01.02 Receivables from clients of construction and services rendered 75,162 94,094 1.01.02.01.03 Other Receivables 35,431 32,600 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 607,847 604,128 1.01.03.01 Properties for sale 607,847 604,128 1.01.04 Other 628,860 262,098 1.01.04.01 Deferred selling expenses 739 424 1.01.04.02 Other receivables 613,186 245,246 1.01.04.03 Prepaid expenses 14,935 16,428 1.02 Non Current Assets 3,297,291 3,165,135 1.02.01 Long Term Receivables 989,191 1,033,310 1.02.01.01 Sundry Credits 711,931 831,226 1.02.01.01.01 Receivables from clients of developments 554,120 696,953 1.02.01.01.02 Properties for sale 157,811 134,273 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 277,260 202,084 1.02.01.03.01 Deferred taxes 166,233 138,056 1.02.01.03.02 Other receivables 111,027 64,028 1.02.02 Permanent Assets 2,308,100 2,131,825 1.02.02.01 Investments 2,076,331 1,904,297 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in associated and similar companies - Goodwill 0 0 1.02.02.01.03 Interest in Subsidiaries 1,731,625 1,565,228 1.02.02.01.04 Interest in Subsidiaries - goodwill 0 0 1.02.02.01.05 Other Investments 344,706 339,069 1.02.02.02 Property and equipment 28,755 22,842 1.02.02.03 Intangible assets 203,014 204,686 1.02.02.03.01 Goodwill on acquisition of subsidiaries 194,871 195,088 1.02.02.03.02 Other intangible 8,143 9,598 1.02.02.04 Deferred charges 0 0 Page 4 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 6/30/2010 4 – 12/31/2009 2 Total Liabilities and Shareholders’ Equity 6,926,392 5,716,173 2.01 Current Liabilities 1,395,855 1,219,619 2.01.01 Loans and Financing 642,401 514,831 2.01.02 Debentures 112,134 111,121 2.01.03 Suppliers 78,376 61,137 2.01.04 Taxes, charges and contributions 92,006 77,861 2.01.05 Dividends Payable 50,716 50,765 2.01.06 Provisions 6,312 11,266 2.01.06.01 Provision for contingencies 6,312 11,266 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 413,910 392,638 2.01.08.02 Obligations for purchase of real estate and advances from customers 208,200 240,164 2.01.08.03 Payroll, profit sharing and related charges 38,026 38,896 2.01.08.04 Other liabilities 167,684 113,578 2.02 Non Current Liabilities 1,985,124 2,170,920 2.02.01 Long Term Liabilities 1,985,124 2,170,920 2.02.01.01 Loans and Financing 183,468 324,547 2.02.01.02 Debentures 1,148,000 1,196,000 2.02.01.03 Provisions 77,705 69,467 2.02.01.03.01 Provisions for contingencies 77,705 69,467 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 575,951 580,906 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 47,384 51,606 2.02.01.06.02 Deferred income tax and social contribution 218,366 186,862 2.02.01.06.03 Negative goodwill on acquisition of subsidiaries 8,045 0 2.02.01.06.04 Other liabilities 302,156 342,438 2.03 Deferred income 0 0 2.05 Shareholders' equity 3,545,413 2,325,634 2.05.01 Paid-in capital stock 2,711,168 1,625,544 2.05.01.01 Capital Stock 2,712,899 1,627,275 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 290,507 318,439 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 381,651 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 Page 5 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 – IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 6/30/2010 4 – 12/31/2009 2.05.04.05 Retained earnings 38,553 38,553 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 162,087 0 2.05.07 Advances for future capital increase 0 0 Page 6 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 3.01 Gross Sales and/or Services 357,966 784,735 285,558 513,554 3.01.01 Real estate development and sales 338,033 714,928 264,496 475,298 3.01.02 Construction services rendered revenue 11,457 18,665 8,971 18,202 3.01.03 Barter transactions revenue 8,476 51,142 12,091 20,054 3.02 Gross Sales Deductions (32,260) (45,338) (9,032) (16,163) 3.02.01 Taxes on sales and services (29,689) (39,971) (8,290) (15,090) 3.02.02 Brokerage fee on sales (2,571) (5,367) (742) (1,073) 3.03 Net Sales and/or Services 325,706 739,367 276,526 497,391 3.04 Cost of Sales and/or Services (238,045) (560,767) (182,853) (356,016) 3.04.01 Cost of Real estate development (229,569) (509,625) (170,762) (335,962) 3.4.02 Barter transactions cost (8,476) (51,142) (12,091) (20,054) 3.05 Gross Profit 87,661 178,630 93,673 141,375 3.06 Operating Expenses/Income 20,826 3,923 (74,093) (130,190) 3.06.01 Selling Expenses (15,978) (31,822) (16,040) (32,650) 3.06.02 General and Administrative (22,059) (45,968) (24,943) (51,025) 3.06.02.01 Profit sharing (6,790) (6,800) (5,736) (5,736) 3.06.02.02 Stock option plan expenses (1,491) (3,719) (1,074) (7,264) 3.06.02.03 Other Administrative Expenses (13,778) (35,449) (18,133) (38,025) 3.06.03 Financial (2,995) (27,473) (17,864) (32,247) 3.06.03.01 Financial income 30,778 45,419 22,774 45,665 3.06.03.02 Financial Expenses (33,773) (72,892) (40,638) (77,912) 3.06.04 Other operating income 0 0 0 0 3.06.04.01 Gain on partial sale of Fit Residential – negative goodwill amortiz. 0 0 0 0 3.06.04.02 Other operating income 0 0 0 0 3.06.05 Other operating expenses (11,191) (5,964) (22,709) (47,045) 3.06.05.01 Depreciation and Amortization (1,929) (5,705) 519 (3,118) Page 7 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 3.06.05.02 Other Operating expenses (9,262) (259) (23,228) (43,927) 3.06.06 Equity in results of investees 73,049 115,150 7,463 32,777 3.07 Total operating profit 108,487 182,553 19,580 11,185 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 108,487 182,553 19,580 11,185 3.10 Provision for income tax and social contribution 0 0 0 0 3.11 Deferred Income Tax (11,219) (20,466) 3,472 13,884 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders’ equity 0 0 0 0 3.15 Net income for the Period 97,268 162,087 23,052 25,069 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 428,748 428,748 130,338 130,338 EARNINGS PER SHARE ( Reais ) 0.22687 0.37805 0.17686 0.19234 LOSS PER SHARE ( Reais ) Page 8 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies The financial statements were approved by the Board of Directors in their meeting held on May 3, 2011. The interim individual and consolidated financial information was prepared in accordance with the accounting practices adopted in Brazil, which comprise the Technical Pronouncement of the Accounting Pronouncement Committee (CPC) 21 and IAS 34 – Interim Financial Reporting, which considers the OCPC Guideline 04 on the application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities – regarding revenue recognition, and the respective costs and expenses arising from real estate development operations by reference to the stage of completion (percentage of completion method), issued by CPC, and approved by the Brazilian Securities Commission (CVM) and by the Brazilian National Association of State Boards of Accountancy (CFC), as well as the presentation of these information in accordance with the rules issued by CVM, applicable to the preparation of quarterly information (ITR). Certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales are under consideration by the International Financial Reporting Interpretation Committee (IFRIC). The results of this consideration may cause the Company to revise its accounting practices related to the recognition of results. Page 24 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 04.01 - STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 4.02 Net cash from investments activities 498,549 (310,476) (105,606) (113,657) 4.02.01 Purchase of property and equipment and deferred charges (3,908) (10,978) (6,352) (11,810) 4.02.02 Capital contribution in subsidiary companies (39,762) (56,884) (22,351) (97,824) 4.02.03 Restricted cash in guarantee to loans 542,219 (242,614) (76,903) (4,023) 4.03 Net cash from financing activities 53,250 922,366 166,880 141,752 4.03.01 Capital increase 21,681 1,085,624 3,062 3,062 4.03.02 Loans and financing obtained 104,907 169,317 299,548 333,700 4.03.03 Repayment of loans and financing (82,658) (300,924) (198,202) (257,108) 4.03.04 Assignment of credits receivable, net 0 0 3,583 3,209 4.03.05 Dividends paid 0 0 0 0 4.03.06 Public offering expenses and deferred taxes (9,439) (50,410) 0 0 4.03.07 CCI – Assignment of credits receivable 0 0 58,889 58,889 4.03.08 Capital reserve 18,759 18,759 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents 120,092 131,266 56,874 55,811 4.05.01 Cash at the beginning of the period 55,619 44,445 43,382 44,445 4.05.02 Cash at the end of the period 175,711 175,711 100,256 100,256 Page 10 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.01 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 04/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 – TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.04 Net Income/Loss for the period 0 0 0 0 97,268 0 97,268 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 21,681 0 0 0 0 0 21,681 5.08.01 Shertis shares’ subscription 20,283 0 0 0 0 0 20,283 5.08.02 Exercise of stock options 1,398 0 0 0 0 0 1,398 5.09 Increase in capital reserves 0 (3,119) 0 0 0 0 (3,119) 5.09.01 Public offering expenses 0 (6,230) 0 0 0 0 (6,230) 5.09.02 Stock options program 0 1,491 0 0 0 0 1,491 5.09.03 Shertis shares’ subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 11 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 05.02 - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 162,087 0 162,087 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,085,624 0 0 0 0 0 1,085,624 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 1,591 0 0 0 0 0 1,591 5.08.03 Shertis shares’ subscription 20,283 0 0 0 0 0 20,283 5.09 Increase in capital reserves 0 (27,932) 0 0 0 0 (27,932) 5.09.01 Public offering expenses 0 (33,271) 0 0 0 0 (33,271) 5.09.02 Stock options program 0 3,719 0 0 0 0 3,719 5.09.03 Shertis shares’ subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 12 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.01 – CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 – 6/30/2010 4 – 12/31/2009 1 Total Assets 9,168,679 7,736,709 1.01 Current Assets 5,901,703 4,892,448 1.01.01 Cash and cash equivalents 1,806,384 1,424,053 1.01.01.01 Cash and banks 353,008 292,940 1.01.01.02 Financial Investments 1,285,720 1,003,747 1.01.01.03 Restricted credits 167,656 127,366 1.01.02 Credits 2,470,944 2,008,464 1.01.02.01 Trade accounts receivable 2,470,944 2,008,464 1.01.02.01.01 Receivables from clients of developments 2,391,584 1,908,795 1.01.02.01.02 Receivables from clients of construction and services rendered 77,073 96,005 1.01.02.01.03 Other Receivables 2,287 3,664 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 1,446,760 1,332,374 1.01.03.01 Properties for sale 1,446,760 1,332,374 1.01.04 Other 177,615 127,557 1.01.04.01 Deferred selling expenses 20,592 6,633 1.01.04.02 Other receivables 141,740 108,791 1.01.04.03 Prepaid expenses 15,283 12,133 1.02 Non Current Assets 3,266,976 2,844,261 1.02.01 Long Term Assets 2,996,166 2,583,099 1.02.01.01 Sundry Credits 2,482,953 2,184,265 1.02.01.01.01 Receivables from clients of developments 2,075,161 1,768,182 1.02.01.01.02 Properties for sale 407,792 416,083 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 513,213 398,834 1.02.01.03.01 Deferred taxes 311,693 281,288 1.02.01.03.02 Other receivables 201,520 117,546 1.02.02 Permanent Assets 270,810 261,162 1.02.02.01 Investments 0 0 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in Subsidiaries 0 0 1.02.02.01.03 Other investments 0 0 1.02.02.02 Property and equipment 59,659 56,476 1.02.02.03 Intangible assets 211,151 204,686 1.02.02.03.01 Goodwill on acquisition of subsidiaries 194,871 195,008 1.02.02.03.02 Other intangibles 16,280 9,598 1.02.02.04 Deferred charges 0 0 Page 13 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 6/30/2010 4 – 12/31/2009 2 Total Liabilities and Shareholders’ equity 9,168,679 7,736,709 2.01 Current Liabilities 2,163,821 1,980,343 2.01.01 Loans and Financing 825,382 678,312 2.01.02 Debentures 123,608 122,377 2.01.03 Suppliers 244,545 194,331 2.01.04 Taxes, charges and contributions 154,983 177,392 2.01.05 Dividends Payable 52,287 54,279 2.01.06 Provisions 6,312 11,266 2.01.06.01 Provision for contingencies 6,312 11,266 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 756,704 742,386 2.01.08.01 Obligations for purchase of real estate and advances from customers 466,078 475,409 2.01.08.02 Payroll, profit sharing and related charges 73,057 61,320 2.01.08.03 Other liabilities 217,569 205,657 2.01.08.04 Deferred taxes 0 0 2.02 Non Current Liabilities 3,413,129 3,372,185 2.02.01 Long Term Liabilities 3,413,129 3,372,185 2.02.01.01 Loans and Financing 352,181 525,443 2.02.01.02 Debentures 1,748,000 1,796,000 2.02.01.03 Provisions 123,155 110,073 2.02.01.03.01 Provisions for contingencies 123,155 110,073 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 1,189,793 940,669 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 176,084 146,401 2.02.01.06.02 Deferred taxes 484,453 376,550 2.02.01.06.03 Other liabilities 521,211 417,718 2.02.01.06.04 Negative goodwill on acquisition of subsidiaries 8,045 0 2.03 Deferred income 0 0 2.04 Minority Interests 46,316 58,547 2.05 Shareholders' equity 3,545,413 2,325,634 2.05.01 Paid-in capital stock 2,711,168 1,625,544 2.05.01.01 Capital Stock 2,712,899 1,627,275 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 290,507 318,439 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 381,651 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 Page 14 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 – IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 08.02 – CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 – 6/30/2010 4 – 3/31/2010 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 2.05.04.05 Retained earnings 38,533 38,533 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 162,087 0 2.05.07 Advances for future capital increase 0 0 Page 15 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 09.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 3.01 Gross Sales and/or Services 1,003,861 1,942,737 733,197 1,299,008 3.01.01 Real estate development and sales 972,776 1,857,442 707,454 1,257,374 3.01.02 Construction services rendered revenue 13,592 21,469 9,788 17,087 3.01.03 Barter transactions revenue 17,493 63,826 15,955 24,547 3.02 Gross Sales Deductions (76,419) (107,710) (27,379) (51,303) 3.02.01 Taxes on sales and services (71,035) (96,547) (24,249) (45,959) 3.02.02 Brokerage fee on sales (5,384) (11,163) (3,130) (5,344) 3.03 Net Sales and/or Services 927,442 1,835,027 705,818 1,247,705 3.04 Cost of Sales and/or Services (647,950) (1,302,879) (514,465) (901,713) 3.04.01 Cost of Real estate development (630,457) (1,239,053) (498,510) (877,166) 3.4.02 Barter transactions cost (17,493) (63,826) (15,955) (24,547) 3.05 Gross Profit 279,492 532,148 191,353 345,992 3.06 Operating Expenses/Income (153,106) (313,710) (153,404) (305,214) 3.06.01 Selling Expenses (61,140) (112,434) (51,182) (97,788) 3.06.02 General and Administrative (55,125) (112,543) (59,312) (115,230) 3.06.02.01 Profit sharing (10,886) (12,579) (7,395) (8,747) 3.06.02.02 Stock option plan expenses (2,584) (5,767) (3,746) (12,313) 3.06.02.03 Other Administrative Expenses (41,655) (94,197) (48,171) (94,170) 3.06.03 Financial (20,853) (60,527) (20,169) (38,750) 3.06.03.01 Financial income 40,929 64,858 37,768 73,295 3.06.03.02 Financial Expenses (61,782) (125,385) (57,937) (112,045) 3.06.04 Other operating income 0 0 0 0 3.06.04.01 Gain on partial sale of Fit Residential – negative goodwill amortize 0 0 0 0 3.06.05 Other operating expenses (15,988) (28,206) (22,741) (53,446) 3.06.05.01 Depreciation and Amortization (8,939) (20,382) (6,400) (14,382) 3.06.05.02 Negative goodwill amortization 158 1,363 0 0 Page 16 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 09.01 – CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 3.06.05.03 Other Operating expenses (7,207) (9,187) (16,341) (39,064) 3.06.06 Equity in results of investees 0 0 0 0 3.07 Total operating profit 126,386 218,438 37,949 40,778 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 126,386 218,438 37,949 40,778 3.10 Provision for income tax and social contribution (9,977) (17,723) (4,519) (10,831) 3.11 Deferred Income Tax (12,083) (26,826) 1,782 9,665 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders’ equity 0 0 0 0 3.14 Minority interest (7,058) (11,802) (12,160) (14,543) 3.15 Net income for the Period 97,268 162,087 23,052 25,069 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 428,748 428,748 130,338 130,338 EARNINGS PER SHARE ( Reais ) 0.22687 0.37805 0.17686 0.19234 LOSS PER SHARE ( Reais ) Page 17 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 10.01 – CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 4.01 Net cash from operating activities (356,081) (471,171) (128,918) (240,593) 4.01.01 Cash generated in the operations 182,269 359,911 130,031 203,078 4.01.01.01 Net Income for the year 126,386 218,438 37,949 40,778 4.01.01.02 Stock options expenses 2,584 5,767 3,746 12,313 4.01.01.03 Gain on sale of investments 0 0 0 0 4.01.01.04 Unrealized interest and finance charges, net 27,529 92,030 45,752 83,628 4.01.01.05 Deferred taxes 0 0 0 0 4.01.01.06 Depreciation and amortization 8,939 20,382 8,041 14,382 4.01.01.07 Amortization of negative goodwill (158) (1,363) (1,641) 0 4.01.01.08 Disposal of fixed asset (331) (331) 49 4,709 4.01.01.09 Provision for contingencies 2,819 5,977 24,950 23,439 4.01.01.10 Warranty provision 3,615 6,318 1,566 3,486 4.01.01.11 Profit sharing provision 10,886 12,579 7,395 8,747 4.01.01.12 Allowance for doubtful accounts 0 114 813 813 4.01.01.13 Minority interest 0 0 1,411 10,783 4.01.02 Variation in Assets and Liabilities (538,350) (831,082) (258,949) (443,671) 4.01.02.01 Trade accounts receivable (429,973) (769,573) (320,539) (795,594) 4.01.02.02 Properties for sale (98,037) (106,095) 58,301 239,051 4.01.02.03 Other Receivables (143,442) (97,975) 128,667 140,073 4.01.02.04 Deferred selling expenses (1,790) (13,959) (3,866) (5,809) 4.01.02.05 Prepaid expenses 117 0 519 313 4.01.02.06 Suppliers 9,897 50,214 47,643 43,001 4.01.02.07 Obligations for purchase of real estate and adv. from customers 12,686 20,352 (80,743) (23,767) 4.01.02.08 Taxes, charges and contributions 7,265 12,284 (14,059) 7,457 4.01.02.09 Payroll, profit sharing and related charges (4,371) (840) 3,538 32,721 4.01.02.10 Other accounts payable 109,298 74,510 (78,410) (81,117) Page 18 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 10.01 – CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2 – DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 4.01.02.11 Escrow deposits 0 0 0 0 4.01.03 Others 0 0 0 0 4.02 Net cash from investments activities 380,658 (350,598) (556,308) (616,975) 4.02.01 Purchase of property and equipment and intangible assets (10,649) (28,335) (13,089) (15,879) 4.02.02 Restricted cash in guarantee to loans 391,307 (322,263) (543,219) (601,096) 4.03 Net cash from financing activities 47,500 881,837 697,541 707,282 4.03.01 Capital increase 21,681 1,085,624 3,062 3,062 4.03.02 Loans and financing obtained 136,286 240,391 930,036 981,667 4.03.03 Repayment of loans and financing (148,245) (405,383) (292,999) (380,348) 4.03.04 Assignment of credits receivable, net 32,772 19,985 3,581 (14,354) 4.03.05 Dividends paid 0 0 0 0 4.03.06 Proceeds from subscription of redeemable equity interest in securitization fund (4,314) (13,982) (10,935) 58,771 4.03.07 CCI – assignment of credits receivable 0 0 69,315 69,315 4.03.08 Dividends paid SCP 0 (13,147) (4,519) (10,831) 4.3.09 Public offering expenses and deferred taxes (9,439) (50,410) 0 0 4.03.10 Capital reserve 18,759 18,759 0 0 4.04 Foreign Exchange Variation on Cash and Cash Equivalents 0 0 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents 72,077 60,068 12,315 (150,286) 4.05.01 Cash at the beginning of the period 280,931 292,940 130,339 292,940 4.05.02 Cash at the end of the period 353,008 353,008 142,654 142,654 Page 19 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.01 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 04/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.04 Net Income/Loss for the period 0 0 0 0 97,268 0 97,268 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 21,681 0 0 0 0 0 21,681 5.08.01 Shertis shares’ subscription 20,283 0 0 0 0 0 20,283 5.08.02 Exercise of stock options 1,398 0 0 0 0 0 1,398 5.09 Increase in capital reserves 0 (3,119) 0 0 0 0 (3,119) 5.09.01 Public offering expenses 0 (6,230) 0 0 0 0 (6,230) 5.09.02 Stock options program 0 1,491 0 0 0 0 1,491 5.09.03 Shertis shares’ subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 20 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 11.02 – CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2 – DESCRIPTION 3 –CAPITAL STOCK 4 – CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8 – ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS’ EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 162,087 0 162,087 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,085,624 0 0 0 0 0 1,085,624 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 1,591 0 0 0 0 0 1,591 5.08.03 Shertis shares’ subscription 20,283 0 0 0 0 0 20,283 5.09 Increase in capital reserves 0 (27,932) 0 0 0 0 (27,932) 5.09.01 Public offering expenses 0 (33,271) 0 0 0 0 (33,271) 5.09.02 Stock options program 0 3,719 0 0 0 0 3,719 5.09.03 Shertis shares’ subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 21 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 Notes to quarterly information (parent company and consolidated) as of June 30, 2010 (Amounts in thousands of Brazilian Reais, unless otherwise stated) (Convenience translation into English from the original previously issued in Portuguese) 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with headquarters at Av. das Nações Unidas, 8501, 19º andar, in the City and State of São Paulo, and started its commercial operations in 1997 with the objectives of: (a) promoting and managing all forms of real estate ventures on its own behalf or for third parties; (b) purchasing, selling and negotiating real estate properties in general, including provision of financing to real estate customers; (c) carrying out civil construction and civil engineering services; (d) developing and implementing marketing strategies related to its own or third party real estate ventures; and (e) investing in other companies which have similar objectives as the Company's. The Company forms jointly-controlled ventures (Special Purpose Entities - SPEs) and participates in consortia and condominiums with third parties as means of meeting its objectives. The controlled entities substantially share the managerial and operating structures and the corporate, managerial and operating costs with the Company. On June 29, 2009, Gafisa S.A. and Construtora Tenda S.A. entered into a Private Instrument for Assignment and Transfer of Quotas and Other Covenants, in which Gafisa assigns and transfers to Tenda 41,341,895 quotas of Cotia1 Empreendimento Imobiliário for the net book value of R$ 41,342 (Note 7). On December 30, 2009, the shareholders of Gafisa and Tenda approved the acquisition by Gafisa of total shares outstanding issued by Tenda. In connection with this acquisition, Tenda became a wholly-owned subsidiary of Gafisa, and its shareholders received shares of Gafisa in exchange for their shares of Tenda at the ratio of 0.205 shares of Gafisa to one share of Tenda, as negotiated between Gafisa and the Independent Committee of Tenda, both parties having been advised by independent expert companies. In view of the exchange ratio, 32,889,563 common shares were issued for the total issue price of R$ 448,844 (Note 8). On February 22, 2010, the split of our common shares was approved in the ratio of one existing share to two newly-issued shares, thus increasing the number of shares from 167,077,137 to 334,154,274. In March 2010, the Company completed an initial public offering of common shares, resulting in a capital increase of R$ 1,063,750 with the issue of 85,100,000 shares, comprising 46,634,420 shares in Brazil and 38,465,580 ADSs (Note 15). In May 2010, the Company approved the merger of the total amount of shares issued by Shertis Empreendimentos e Participações S.A., which main asset comprises 20% of the capital stock of Alphaville Urbanismo S.A. (AUSA). The Merger of Shares has the purpose of making viable the implementation of the Second Phase of the schedule for investment planned in the Investment Agreement and other Covenants, signed between the Company and Alphaville Participações S.A. (Alphapar) on October 2, 2006, thus increasing the interest of Gafisa in the capital stock of AUSA to 80%. As a result of the Merger of Shares, Shertis was converted into a wholly-owned subsidiary of Gafisa, with the issue of 9,797,792 new common shares to Alphapar, former shareholder of Shertis, thus resulting in an increase in capital amounting to R$ 20,283 (Note 15). Page 22 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 Page 23 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies The financial statements were approved by the Board of Directors in their meeting held on May 3, 2011. The interim individual and consolidated financial information was prepared in accordance with the accounting practices adopted in Brazil, which comprise the Technical Pronouncement of the Accounting Pronouncement Committee (CPC) 21 and IAS 34 – Interim Financial Reporting, which considers the OCPC Guideline 04 on the application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities – regarding revenue recognition, and the respective costs and expenses arising from real estate development operations by reference to the stage of completion (percentage of completion method), issued by CPC, and approved by the Brazilian Securities Commission (CVM) and by the Brazilian National Association of State Boards of Accountancy (CFC), as well as the presentation of these information in accordance with the rules issued by CVM, applicable to the preparation of quarterly information (ITR). Certain matters related to the meaning and application of the continuous transfer of the risks, benefits and control over the real estate unit sales are under consideration by the International Financial Reporting Interpretation Committee (IFRIC). The results of this consideration may cause the Company to revise its accounting practices related to the recognition of results. 24 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions (i) Judgments The preparation of the parent company’s and consolidated interim information on the Company requires management to make judgments, estimates and adopts assumptions that affect the reported amounts of revenue, expenses, assets and liabilities, as well as the disclosure of contingent liabilities, at the interim statements base date. Assets and liabilities subject to estimates and assumptions include the useful life of property, plant and equipment, impairment of assets, deferred tax assets, provision for uncertainty tax positions, labor and civil risks, and the measurement of the estimated cost of ventures and financial instruments. (ii) Estimates and assumptions The main assumptions related to sources of uncertainty in future estimates and other important sources of uncertainty in estimates at the balance sheet date, which may result in different amounts upon settlement are discussed below: 25 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions Continued (ii) Estimates and assumptions Continued a) Impairment of non-financial assets An impairment loss shall be recognized when the carrying amount of an asset or a cash-generating unit is in excess of its recoverable amount, which is the highest of the fair value less cost to sell and the value in use. The calculation of fair value less costs to sell is based on information available for sale transactions of similar assets or market prices less additional costs to dispose of the asset. The calculation of the value in use is based on the discounted cash flow model. Cash flows are derived from the budget for the following five years, and do not include restructuring activities with which the Company has not committed to undertake or future significant investments that will improve the asset basis of the cash-generating unit being tested. The recoverable amount is sensitive to the discount rate adopted under the discounted cash flow method, as well as the estimated future cash inflows and at the growth rate used for purposes of extrapolation. The main assumptions used to measure the recoverable amount of the cash-generating units are detailed in Note 9. b) Transactions with share-based payment The Company measures the cost of transactions to be settled with shares with employees based on the fair value of equity instruments on the grant date. The estimate of the fair value of share-based payments requires the determination of the most adequate pricing model to grant equity instruments, which depends on the grant terms and conditions. It also requires the determination of the most adequate data for the pricing model, including the expected option life, volatility and dividend income, and the corresponding assumptions. The assumptions and models used to estimate the fair value of share-based payments are disclosed in Note 15.3. 26 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies Continued 2.1 Accounting judgments, estimates and assumptions Continued (ii) Estimates and assumptions Continued c) Provisions for tax, labor and civil risks The Company recognizes a provision for tax, labor and civil claims. The assessment of the probability of a loss includes the evaluation of the available evidences, the hierarchy of Laws, the existing case laws, the latest court decisions and their significance in the judicial system, as well as the opinion of external legal counsel. The provisions are reviewed and adjusted to take into account the changes in circumstances, such as the applicable expiration term, findings of tax inspections, or additional exposures found based on new court issues or decisions. The settlement of transactions involving these estimates may result in amounts different from those estimated in view of the inaccuracies inherent in the process for estimating them. The Company reviews its estimates and assumptions at least annually. d) Fair value of financial instruments When the fair value of the financial assets and liabilities presented in the balance sheet cannot be obtained in the active market, it is determined using valuation techniques, including the discounted cash flow method. The data for such methods is based on those practiced in the market, when possible; however, when it is not viable, a certain level of judgment is required to establish the fair value. The judgment includes considerations on the data used, such as liquidity risk, credit risk, and volatility. Changes in the assumptions about these factors may affect the presented fair value of financial instruments. e) Estimated costs of ventures Total estimated costs, comprised of incurred and future costs for completing the construction works, are regularly reviewed, according to the construction progress, and the adjustments based on this review are reflected in the income statement, which form the basis for calculating the percentage in order to recognize the revenue, as described in Note 2.4. 27 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies Continued 2.2 Interim consolidated statements The Company’s interim consolidated statements, which include the financial statements of subsidiaries and the joint ventures indicated in Note 8, were prepared in compliance with the applicable consolidation practices and the legal provisions. Accordingly, intercompany balances, accounts, income and expenses, and unrealized earnings were eliminated. The jointly-controlled investees are consolidated in proportion to the interest held by the Company. 28 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 2. Accounting policies Continued 2.2 Consolidated financial statements Continued The Company carried out the proportionate consolidation of the interim financial statements of the jointly-controlled investees listed below, which main information is the following: Investees % ownership interest Current Non-current Net Gross Net operating Net financial Income tax and social Net income (loss) Asset Liability Asset Liability Equity revenue result expense income contribution for the period Gafisa SPE-46 Empreendimentos Imobiliários Ltda. 60% 17,661 7,476 1 9,034 2,149 1,783 (1,619) (71) (372) (12) (2,074) Gafisa SPE-40 Empreendimentos Imobiliários Ltda. 50% 10,301 2,627 2 2,433 6,933 7 140 3 (200) 14 (43) Dolce Vita Bella Vita SPE S/A 50% 1,886 3,935 6 8 3,894 3,298 3,446 - 3 13 3,462 Saíra Verde Empreendimentos Imobiliários Ltda. 70% 808 (433) (1) 27 610 57 56 - 1 (1) 56 DV SPE S/A 50% 1,366 467 1 (146) 1,901 31 23 - - 11 34 Gafisa SPE-53 Empreendimentos Imobiliários Ltda. 80% 16,383 2,797 - 7,345 6,303 4,993 494 (2) 12 (125) 379 Gafisa e Ivo Rizzo SPE-47 Empreendimentos Imobiliários Ltda. 80% 34,526 11,002 - 7,265 16,278 (265) (265) (27) (1) - (293) Gafisa SPE-50 Empreendimentos Imobiliários Ltda. 80% 55,461 10,028 - 31,842 13,854 10,122 2,061 (202) 491 (594) 1,756 Gafisa/Tiner Campo Belo I - Empreendimento Imobiliário SPE Ltda. 45% 9,810 3,717 3 305 8,495 1,347 677 (1) (445) (9) 223 Península I SPE S/A 50% 11,110 13,634 - 269 (3,102) 2,399 1,179 (95) 35 (102) 1,018 Península 2 SPE S/A 50% 9,748 12,254 3 (1) 729 243 201 (1) 24 (95) 129 Gafisa SPE-32 Empreendimentos Imobiliários Ltda. 80% 23,062 5,304 (1) 8,812 7,990 7,129 2,760 (318) 3 (288) 2,156 Villaggio Panamby Trust S/A 50% 4,293 213 - (32) 4,218 25 (84) 1 34 (13) (61) Gafisa SPE-44 Empreendimentos Imobiliários Ltda. 40% 3,379 586 1 133 3,581 - - (5) - - (5) Gafisa SPE-65 Empreendimentos Imobiliários Ltda. 80% 21,267 11,761 - 4,027 5,274 6,941 1,873 (63) 26 (288) 1,549 Gafisa SPE-72 Empreendimentos Imobiliários Ltda. 80% 5,038 2,700 (1) 29 1,275 2,570 805 (356) 45 (20) 117 Gafisa SPE-71 Empreendimentos Imobiliários Ltda. 80% 25,986 6,786 - 11,925 7,092 9,571 3,418 (140) 46 (341) 2,983 Gafisa SPE-73 Empreendimentos Imobiliários Ltda. 80% 9,026 578 2 7,330 2,659 - - (929) 37 - (892) Gafisa SPE- 76 Empreendimentos Imobiliários Ltda. 50% 142 38 - 21 83 - Gafisa SPE-70 Empreendimentos Imobiliários Ltda. 55% 14,332 1,370 - 35 12,933 - - (1) (9) - (11) Gafisa SPE-85 Empreendimentos Imobiliários Ltda. 80% 9,494 30,459 54 16,122 16,418 21,200 10,238 (321) (24) (657) 9,236 Gafisa SPE-100 Empreendimentos Imobiliários Ltda. 70% 2,055 230 - 25 1,800 - Gafisa SPE-102 Empreendimentos Imobiliários Ltda. 80% 741 740 - - 1 - Gafisa SPE-92 Empreendimentos Imobiliários Ltda. 80% 11,916 12,999 4 3,233 41 1,801 549 (208) 365 (105) 594 Sítio Jatiuca Empreendimento Imobiliário SPE Ltda. 50% 108,148 50,596 1 45,515 12,653 27,955 2,240 (427) (453) (867) 492 Deputado José Lajes Empreendimento Imobiliário SPE Ltda. 50% 5,900 1,104 - 3,381 1,423 2,137 767 154 21 (62) 879 Alto da Barra de São Miguel Empreendimento Imobiliário SPE Ltda. 50% 30,239 9,990 - 20,384 94 6,911 3,935 (400) (2) (161) 3,373 Reserva & Residencial Spazio Natura Empreendimento Imobiliário SPE Ltda. 50% 1,666 4 - 276 1,386 - - (7) - - (7) O Bosque Empr. Imob. Ltda 60% 9,055 94 - 458 8,791 - (33) (38) - 1 (70) Grand Park - Parque das Aguas Empreendimentos Imobiliários Ltda 50% 24,664 18,152 10 3,668 12,821 15,800 4,320 (511) (82) (525) 3,203 Grand Park - Parque das Arvores Empreendimentos Imobiliários Ltda 50% 26,186 16,974 16 7,310 18,081 17,760 4,222 (495) (6) (525) 3,196 Dubai Residencial Empreendimentos Imobiliários Ltda. 50% 13,097 1,514 1 360 12,439 7,600 2,678 (285) 9 (243) 2,160 Varandas Grand Park Empreendimentos Imobiliários Ltda. 50% 7,478 2,459 6 9,471 1,929 8,040 2,750 (632) - (189) 1,928 Costa Maggiore Empreendimentos Imobiliários Ltda. 50% 27,340 2,829 1 16,412 8,703 9,907 2,698 (429) 90 (199) 2,058 City Park Brotas Empreendimentos Imobiliários Ltda. 50% 5,000 1,221 1 3,252 1,801 608 289 (222) 167 (39) 194 City Park Acupe Empreendimentos Imobiliários Ltda. 50% 4,832 1,204 1 2,338 1,955 763 298 (49) 140 (48) 342 Patamares 1 Empreendimentos Imobiliários SPE Ltda. 50% 9,494 3,370 1 1,104 6,026 5,602 2,112 (1,504) 258 (219) 648 Graça Empreendimentos Imobiliários Ltda. 50% 9,738 1 - 10,069 (332) - - (51) - - (51) Acupe Exclusive Empreendimentos Imobiliários Ltda. 50% 2,482 939 - 1,365 300 1,081 349 (444) 42 (35) (88) Manhattan Square Empreendimentos Imobiliários Comercial 01 SPE Ltda. 50% 41,302 5,064 1 37,307 227 8,227 2,455 (1,041) 400 (262) 1,551 Manhattan Square Empreendimentos Imobiliários Comercial 02 SPE Ltda. 50% 7,780 4 - 6,527 1,249 - - - (1) - (1) Manhattan Square Empreendimentos Imobiliários Residencial 02 SPE Ltda. 50% 19,464 1 - 16,836 2,627 - - (2) - - (2) Manhattan Square Empreendimentos Imobiliários Residencial 01 SPE Ltda. 50% 104,947 16,534 - 84,550 3,890 18,464 9,844 (1,846) 802 (2,969) 5,832 FIT 13 SPE Empreendimentos Imobiliários Ltda. 50% 8,681 733 9 1,029 15,456 4,079 2,090 (1,087) 142 26 1,171 API SPE 28 - Planej.e Desenv.de Empreend.Imob.Ltda 50% 44,967 4,611 - 23,666 16,690 5,459 2,913 (853) 10 (227) 1,843 ALPHAVILLE URBANISMO S.A 80% 379,078 200,641 223 267,618 106,896 169,866 79,767 (33,069) (7,154) (5,350) 23 Gafisa SPE-48 S/A 80% 102,685 33,479 - 23,526 45,662 34,641 5,584 (531) 659 (1,370) 4,342 Gafisa SPE-51 Empreendimentos Imobiliários Ltda. 95% 125,083 55,114 - 7,777 62,174 39,312 15,358 82 59 (2,381) 13,119 Gafisa SPE-55 S.A. 80% 51,195 7,433 (1) 12,804 30,442 11,117 3,311 (768) 30 (334) 2,239 Gafisa SPE-77 Empreendimentos Imobiliários Ltda 65% 64,150 18,460 47 50,548 41,931 15,701 1,946 (692) 48 (1,924) (622) Saí Amarela S/A 50% 6,496 3,406 (1) 127 2,233 332 285 (204) (32) 65 114 Sunshine S.A 60% 11,938 6,717 1 184 5,842 (1,308) (809) (48) 8 63 (788) Cyrela Gafisa SPE Ltda 50% 4,197 582 - 116 3,499 (3) (3) (23) 211 3 188 29 (A free translation of the original in Portuguese) Voluntary Ressubmission FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER Unaudited Corporate Legislation June 30, 2010 The SPEs in which interest is over 50% are proportionally consolidated because they are managed jointly. 30 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.3 Functional and presentation currency The interim individual and consolidated financial statements are presented in Reais, which is also the functional currency of the Company and its subsidiaries. 2.4 Recognition of results (i) Real estate development and sales Revenues, as well as costs and expenses directly related to real estate development units sold and not yet finished, are recognized over the construction period and the following procedures are adopted: (a) In the sales of finished units, the result is recognized when the sale is completed, with the transfer of significant risks and rights, regardless of the receipt of the contractual amount. (b) In the sales of unfinished units, the following procedures and rules were observed: • The incurred cost (including the cost of land, and other expenditures directly related to the inventory increase) corresponding to the units sold is fully appropriated to the income statement; • The percentage of incurred cost of units sold (including land) is measured in relation to total estimated cost, and this percentage is applied on the revenues from units sold, adjusted in accordance with the terms established in the sales contracts, thus determining the amount of revenues to be recognized in direct proportion to cost; • Any amount of revenue recognized that exceeds the amount actually received from customers is recorded as either current or non-current asset. Any amount received in connection with the sales of units that exceeds the amount of revenues recognized is recorded as "Payables for purchase of land and advances from customers"; 31 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.4 Recognition of results Continued (i) Real estate development and sales Continued • Interest and inflation-indexation charges on accounts receivable as from the time the customer takes possession of the property, as well as the adjustment to present value of accounts receivable, are appropriated to the income statement from the development and sale of real estate using the accrual basis of accounting; • The financial charges on accounts payable for acquisition of land and those directly associated with the financing of construction are recorded in inventories of properties for sale, and appropriated to the incurred cost of finished units, following the same criteria for appropriation of real estate development cost of units under construction sold. The taxes on the difference between the revenues from real estate development and the accumulated revenues subject to tax are calculated and recognized when the difference in revenues is recognized. The other advertising and publicity expenses are appropriated to the income statement as they are incurred – represented by media insertion – using the accrual basis of accounting. (ii) Construction services Revenues from real estate services are recognized as services are rendered and consist primarily of amounts received in connection with construction management activities for third parties, and technical advisory. 32 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.4 Recognition of results Continued (iii) Barter transactions In barter transactions of land in exchange for units, the value of land acquired by the Company is calculated based on the fair value of real estate units to be delivered. The fair value is recorded in inventories of properties for sale against liabilities for advances from customers, at the time the barter agreement is signed, provided that the real estate development recording register is obtained. Revenues and costs incurred from barter transactions are appropriated to the income statement over the course of construction period of the projects, as described in item (b) above. (iv) ICPC 02 – paragraph 20 and 21 In compliance with the aforementioned ICPC requirements, the amounts of recognized revenues and incurred costs are presented in the income statement, and the advances received in the balance sheet as payables for purchase of land and advances from customers. 2.5 Financial instruments Financial instruments are recognized only from the date the Company becomes a party to the contractual provisions of financial instruments, which include marketable securities, accounts receivable, cash and cash equivalents, loans and financing, suppliers, and other debts. Financial instruments that are not recognized at fair value through profit and loss are added by any directly attributable transactions costs. After the initial recognition, financial instruments are measured as described below: 33 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.5 Financial instruments Continued (i) Financial instruments at fair value through profit and loss A financial instrument is classified into fair value through profit and loss if held for trading, that is, designated as such when initially recognized. Financial instruments are designated at fair value through profit and loss if the Company manages these investments and makes decisions on purchase and sale based on their fair value according to the strategy of investment and risk management. After initial recognition, attributable transaction costs are recognized in the income statement when incurred. Financial instruments at fair value through profit and loss are measured at fair value, and their fluctuations are recognized in the income statement. In the year ended December 31, 2009, the Company held derivative instruments with the objective of mitigating the risk of its exposure to the volatility of currencies, indices and interest rates, recognized at fair value directly in the income statement for the year, which were settled by the end of 2009. In accordance with its treasury policies, the Company does not have or issue derivative financial instruments for purposes other than for hedging. Derivatives are initially recognized at fair value, and the attributable to transaction costs are recognized in the income statement when incurred. After the initial recognition, derivatives are measured at fair value and the changes are recognized in the income statement. (ii) Available-for-sale financial instruments For available-for-sale financial instruments, the Company assesses if there is any objective evidence that the investment is recoverable at each balance sheet date. After the initial measurement, the available-for-sale financial assets are measured at fair value, with unrealized gains and losses directly recognized in other comprehensive income, when applicable, except for impairment of interests calculated under the effective interest method, and the foreign exchange gains or losses on monetary assets that are directly recognized in results for the period. 34 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.5 Financial instruments Continued (iii) Loans and receivables After initial recognition, loans and financing accruing interest are subsequently measured at amortized cost, using the effective interest rate method, less impairments, if any. 2.6 Cash and cash equivalents, and marketable securities and collaterals Cash and cash equivalents substantially include demand deposits and bank deposit certificates under resale agreements, denominated in reais, with high market liquidity and maturity that does not exceed 90 days or in regard to which there are no penalties or other restrictions for the immediate redemption thereof. Marketable securities and collaterals include available-for-sale securities, bank deposit certificates, investment funds, in which the Company is the sole shareholder, and are fully consolidated, and collaterals. 2.7 Trade accounts receivable Trade accounts receivables are stated at cost plus accrued interest and indexation adjustments, net of adjustment to present value. The allowance for doubtful accounts is recorded at an amount considered sufficient by management to cover estimated losses on realization of credits that do not have general guarantee. The installments due are indexed based on the National Civil Construction Index (INCC) during the construction phase, and based on the General Market Prices Index (IGP-M) and interest, after the delivery of the units. 35 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.8 Housing loan certificates - CRIs The Company assigns receivables for the securitization and issuance of mortgage-backed securities (CRI). When this assignment does not involve right of recourse, it is recorded as a reduction of accounts receivable. When the transaction involves recourse against the Company, the accounts receivable from units sold is maintained on the balance sheet. The financial guarantees, when a participation is acquired (subordinated CRI) and maintained to secure assigned receivables, are recorded in the balance sheet as non-current receivables at fair value. 2.9 Credit Rights Investment Fund (FIDC) and Housing Loan Certificate (CCI) The Company consolidates Credit Rights Investment Fund (FIDC) in which it holds subordinated shares, subscribed and paid in by the Company in receivables. Pursuant to CVM Rule No. 408, the consolidation by the Company of FIDC arises from the evaluation of the underlying and economic reality of these investments, considering, among others: (a) whether the Company still has control over the assigned receivables, (b) whether it still retains any right in relation to assigned receivables, (c) whether it still bears the risks and responsibilities for the assigned receivables, and (d) whether the Company fundamentally or usually pledges guarantees to FIDC investors in relation to the expected receipts and interests, even informally. When consolidating the FIDC in its financial statements, the Company discloses the receivables in the group of accounts of receivables from customers and the FIDC net worth is reflected in other accounts payable, the balance of subordinated shares held by the Company being eliminated in this consolidation process. The financial costs of these transactions are appropriated on pro rata basis in the adequate heading of financial expenses. The Company carries out the assignment and/or securitization of receivables related to credits of statutory lien on completed real estate ventures. This securitization is carried out upon the issuance of the housing loan certificate (CCI), which is assigned to financial institutions that grant loans. The funds from assignment are classified in the heading other accounts payable, until certificates are settled by customers. 36 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.10 Properties for sale Land is stated at cost of acquisition. Land is recorded only after the deed of property is registered, not being recognized in the financial statements while in progress, regardless of the likelihood of success or stage of development. The Company and its subsidiaries acquire a portion of its land through barter transactions, which, in exchange for the land acquired, it undertakes to deliver (a) real estate units under development or (b) part of the revenues originating from the sale of the real estate units. Land acquired through barter transaction is stated at fair value, and revenue and cost are recognized according to the criteria described in Note 2.4 (i). Properties are stated at construction cost, which does not exceed the net realizable value. In the case of real estate developments in progress, the portion in inventories corresponds to the cost incurred for units that have not yet been sold. The incurred cost comprises construction (materials, own or outsourced labor, and other related items), plots of land, and expenses for remedial actions on land and ventures, land and financial charges appropriated to the development as incurred during the construction phase. When the cost of construction of properties for sale exceeds the expected cash flow from sales, once completed or still under construction, an impairment charge is recognized in the period when the carrying amount is considered no longer to be recoverable. Properties for sale are annually reviewed, at the closing date of the year, to assess the recoverability of the carrying amount of each real estate development, regardless any events or changes in macroeconomic scenarios indicate that the carrying amount may not be recoverable. If the carrying amount of a real estate development is not recoverable, compared to its realizable value through expected cash flows, a provision is recorded. The Company capitalizes interest on developments during the construction phase, and plots of land, while the activities for preparation of assets for resale are being carried out, since there are loans outstanding, which are recognized in the income statement in the proportion to units sold, the same criterion for other costs. 2.11 Deferred selling expenses - commissions Brokerage expenditures are recorded in the income statement following the same percentage-of-completion criteria adopted for the recognition of revenues. The charges related to sales commission of the buyer are not recognized as revenue or expense of the Company. 2.12 Provision for warranty 37 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER The Company and its subsidiaries recognize a provision to cover expenditures for repairing construction defects covered during the warranty period, except for the subsidiaries that operate with outsourced companies, which are the own guarantors of the constructions services provided. The warranty period is five years from the delivery of the unit. 2.13 Prepaid expenses These are recorded in the income statement in the period to which they relate. 2.14 Property, plant and equipment Recorded at cost, less any applicable accumulated depreciation and any accumulated impairment losses. A property, plant and equipment is derecognized when no future economic benefits are expected from its use or disposal. The gain or loss arising from the derecognition of an asset (calculated as the difference between the net disposal proceeds and the carrying amount of the asset) of property, plant and equipment shall be included in statement of income when the asset is derecognized. In view of the Brazilian accounting practice, for the purpose of fully adhering to the process for convergence into the international practices, in the first-time adoption of technical pronouncements CPC27 (IAS16) and CPC28 (IAS40), there is the option to make adjustments in the opening balances in a way similar those permitted by the international accounting standards, with the use of the concept of attributed cost, as prescribed in the technical pronouncements CPC37 (IFRS1) and CPC 43. 38 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.14 Property, plant and equipment Continued The Company opted for not restating the property, plant and equipment items at fair value on the transition date, taking into account that: (i) the method of cost less allowance for doubtful accounts is the best to state the property, plant and equipment of the Company; (ii) the Company has effective control over property, plant and equipment items that enables the determination of the estimated useful life of assets, and (iii) the depreciation rates used fairly represent the useful life of assets, which allows us to conclude that the property, plant and equipment value is close to the fair value. Depreciation is calculated based on the straight-line method considering the estimated useful life of the assets, as follows: (i) Vehicles – 5 years; (ii) office equipment and other installations - 10 years; (iii) sale stands, facilities, display apartments and related furnishings - 1 year. The residual value, useful life, and depreciation methods are reviewed at the end of each year. Expenditures incurred for the construction of sales stands, facilities, display apartments and related furnishings are capitalized as property, plant and equipment of the Company and its subsidiaries. Depreciation of these assets commences upon launch of the development and is recorded over the average term of one year and subject to periodical analysis of asset impairment. 2.15 Intangible assets (i) Expenditures related to the acquisition and development of computer systems and software licenses, recorded at acquisition cost, and are amortized over a period of up to five years, and are subject to periodical assessments about impairment of assets. (ii) The Company’s investments in subsidiaries include goodwill when the acquisition cost exceeds the carrying amount of net tangible assets of the acquiree. 39 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.15 Intangible assets Continued Up to December 31, 2008, goodwill was amortized in accordance with the underlying economic basis, the assessment of the respective acquirees upon acquisition, which considers factors such as the land bank, the ability to generate results from developments launched and/or to be launched and other inherent factors. As from January 1, 2009 goodwill is no longer amortized. Goodwill recorded at June 30, 2010 refers to acquisitions before the date of transition to CPC/IFRS, and the Company opted for not retrospectively recognizing the acquisitions before the transition date, to adjust any of the respective goodwill. The impairment test of goodwill is carried out annually (at December 31) or whenever circumstances indicate an impairment loss. Goodwill that is not justified by future profitability is immediately recognized as a loss in income for the year. 2.16 Investments in subsidiaries and joint-controlled investees If the Company holds more than half of the voting capital of another company, and/or has governance power over the financial and operating policies of an entity, the latter is considered a subsidiary. In situations in which agreements grant the other company veto rights, significantly affecting business decisions with regards to its investee, the latter is considered a jointly-controlled investee. Investments in subsidiaries and jointly-controlled investees are recorded in the Company under the equity method. The jointly-controlled investees are accounted for under the proportionate consolidation, based on the ownership interest of the Company. When the Company's interest in the losses of subsidiaries is equal to or higher than the amount invested, the Company recognizes the residual portion of the net capital deficiency since it assumes obligations to make payments on behalf of these companies or for future capital increase. 40 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.17 Payables for purchase of land and advances from customers due to barter transactions Payables for purchase of land and advances from customer due to barter transactions are contractual obligations established for purchases of land in inventory (property for sale), which are stated at amortized cost plus interest and charges proportional to the period (pro rata basis), when applicable, net of adjustment to present value. The obligations related to barter transactions of land in exchange for real estate units are stated at fair value. 2.18 Income tax and social contribution on net profit (i) Current income tax and social contribution Taxes on income in Brazil comprise Federal income tax (25%) and social contribution (9%), as recorded in the statutory accounting records, for entities on the taxable profit regime, for which the composite statutory rate is 34%. Deferred taxes are provided on all temporary tax differences at the balance sheet date between the tax bases of assets and liabilities, and their carrying amounts. As permitted by tax legislation, certain subsidiaries opted for the deemed profit regime, method under which the taxable profit is calculated as a percentage of gross sales. For these companies, the income tax basis is calculated at the rate of 8% on gross revenues and for the social contribution basis at 12% on gross revenues. (ii) Deferred income tax and social contribution The deferred tax assets are recognized to the extent that future taxable income is expected to be available to be used to offset temporary. Deferred tax assets arising from net operating losses have no expiration dates, though offset is restricted to 30% of annual taxable income. Entities whose taxable profit is calculated as a percentage of gross sales cannot offset prior year losses carry forwards against tax payable. In the event realization of deferred tax assets is not considered to be probable, no amount is recorded (Note 16). 2.19 Other current and non-current liabilities These liabilities are stated on an accrual basis at their known or estimated amounts, plus, when applicable, the corresponding charges and inflation-indexed variations through the balance sheet date, which contra-entry is included in income for the year. Where applicable, current and non-current 41 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER liabilities are recorded at present value based on interest rates that reflect the term, currency and risk of each transaction. 2.20 Stock option plans As approved by its Board of Directors, the Company offers to its selected executives share-based compensation plans ("Stock Options”), according to which services are received as consideration of granted options. The fair value of services received from the plan participants, in exchange for options, is determined in relation to the fair value of shares, on the grant date of each plan, and recognized as expense as contra-entry to equity as service is rendered. In an equity-settled transaction, in which the plan is modified, a minimum expense recognized corresponds to the expenses as if the terms have not been changed. An additional expense is recognized for any modification that increases the total fair value of granted options, or that otherwise benefits the employee, measured on the modification date. In case of cancellation of a stock option plan, this is treated as if it had been granted on the cancellation date, and any unrecognized plan expense is immediately recognized. However, if a new plan replaces the cancelled plan, and a substitute plan is designated on the grant date, the cancelled plan and the new plan are treated as if they were a modification of the original plan, as previously mentioned. 42 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting Policies Continued 2.21 Other employee benefits The benefits granted to the Company’s employees and management include, as fixed compensation (salaries, social security (INSS) contributions, vacation and 13th monthly salary) and variable compensation such as profit sharing, bonus, and share-based payment. These benefits are recorded in income for the year, under the heading general and administrative expenses, as they are incurred. The bonus system operates with individual corporate targets, structured based on the efficiency of corporate goals, followed by the business ones and, finally, the individual goals. The Company and its subsidiaries do not have private pension or retirement plans or other post-employment benefits. 2.22 Present value adjustment – assets and liabilities The assets and liabilities arising from long or short-term transactions, if they had a significant effect, were adjusted to present value. In installment sales of unfinished units, real estate development entities have receivables prior to delivery of the units which does not accrue interest, were discounted to present value. The reversal of the adjustment to present value, considering that an important part of the Company’s activities is to finance its customers, was made as a contra-entry to the real estate development revenue group itself, consistent with the interest accrued on the portion of accounts receivable related to the “after handover of keys” period. The financial charges of funds used in the construction and finance of real estate ventures are capitalized. As interest from funds used to finance the acquisition of land for development and construction is capitalized, the accretion of the present value adjustment arising from the obligation is recorded in real estate development operating costs or against inventories of properties for sale, as the case may be, until the construction phase of the venture is completed. 43 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.22 Present value adjustments– of assets and liabilities Continued Accordingly, certain asset and liability items are adjusted to present value based on discount rates that reflect management's best estimate of the value of the money over time . The applied discount rate’s underlying economic basis and assumption is the average rate of the financing and loans obtained by the Company, net of the inflation-index effect (Note 5). 2.23 Provision for impairment of non-financial assets Management reviews annually, at each balance sheet date, the carrying amount of assets with the objective of evaluating events or changes in economic and operational circumstances that may indicate impairment. When such evidence is found, the carrying amount exceeds the recoverable amount, so a provision for impairment is recorded, adjusting the carrying to the recoverable amount. The goodwill and intangible assets with indefinite useful lives have the recovery of their amounts tested annually, regardless if there is any indications of impairment. This test is performed applying a reduction in value discounted at present value, using a discount rate before taxes that reflect the weighted average cost and capital. 2.24 Debenture and public offering expenses Transaction costs and premiums on issuance of securities, as well as share issuance expenses, are accounted for as a direct reduction of capital raised. In addition, transaction costs and premiums on issuance of debt securities are amortized over the terms of the security and the net balance is classified as reduction of the respective transaction (Note 11). 44 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.25 Borrowing costs The borrowing costs directly attributable to ventures during the construction phase, and land, when the development of the asset for sale is being performed, shall be capitalized as part of the cost of that asset, since there are borrowings outstanding, which are recognized in income to the extent units are sold, the same criteria for other costs. All other borrowing costs are recorded as expense when incurred. Borrowing costs comprise interest and other related costs incurred. 2.26 Provisions Provisions are recognized when the Company has a present obligation as a result of a past event, and it is probable future economic benefits be required to settle the payable, and a reliable estimate can be made of the amount of the obligation. (i) Provisions for tax, civil and labor risks The Company is party to various lawsuits and administrative proceedings. Provisions are recognized for all contingencies related to lawsuits, in which it is probable that an outflow of resources will be made to settle the contingency, and a reliable estimate can be made. The assessment of the probability of loss includes the evaluation of available evidence, the hierarchy of Laws, the available case law, the most recent court decisions, and their relevance in the legal system, as well as the opinion of external legal counsel. The provisions are reviewed and adjusted to take into account the change in circumstances, such as applicable lapse, findings of tax inspections, or additional identified exposures based on new issues or court decisions. Contingent liabilities which losses are considered possible are only disclosed in a note to financial statements, and those which losses are considered remote are not accrued nor disclosed. 45 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.26 Provisions Continued (ii) Allowance for doubtful accounts The allowance for doubtful accounts is recorded at an amount considered sufficient by Management to cover estimated losses on realization of credits that do not have general guarantee. Contingent assets are recognized only when there are real guarantees or favorable final and unappealable court decisions. Contingent assets with probable favorable decisions are only disclosed in the notes. 2.27 Statements of cash flows and value added The statements of cash flows are prepared and presented in accordance with CVM Resolution No. 641, of October 7, 2010, which approved the accounting pronouncement CPC No. 03 (R2) – Statement of Cash Flows, issued by the CPC. The statements of value added are prepared and presented in accordance with CVM Resolution No. 557, of November 12, 2008, which approved the accounting pronouncement CPC No. 09 – Statement of Value Added, issued by CPC. 2.28 Treasury shares Own equity instruments that are repurchased (treasury shares) are recognized at cost and deducted from equity. No gain or loss is recognized in income statement upon purchase, sale, issue or cancellation of the Company’s own equity instruments. Any difference between the carrying amount and the consideration is recognized in other capital reserves. 46 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 2. Accounting policies Continued 2.29 Earnings per share – basic and diluted Earnings per share are calculated by dividing the net income available to ordinary shareholders by the average number of shares outstanding over the period. Diluted earnings per share are calculated similarly to the basic ones, except for the fact that the numbers of shares outstanding are increased to include the additional shares, which would have been considered in the basic earnings calculation, in case the shares with dilution potential had been converted. 2.30 Business combinations Business combinations from January 1, 2009 Business combinations are accounted for using the acquisition method. The cost of an acquisition is measured by the sum of the transferred consideration, stated at fair value on the acquisition date, and the value of any non-controlling interests in the acquiree. For each business combination, the acquirer shall measure the non-controlling interests in the acquiree at fair value or based on its share of the acquiree’s identifying net assets. Costs directly attributed to acquisition shall be accounted for as expenses when incurred. When acquiring a business, the Company measures the financial assets and liabilities assumed with the objective of classifying and allocating them according to the contractual terms, economic conditions, and other pertinent conditions as they exist at the acquisition date, which includes the separation by the acquiree of embedded derivatives existing in the host contracts of the acquiree. If the business combination is achieved in stages, the fair value at the date of acquisition of the previously held equity interest in the acquiree is remeasured at its acquisition-date fair value, the impacts being recognized in the income statement. Any contingent consideration to be transferred by the acquirer shall be recognized at fair value on the acquisition date. Subsequent changes in the fair value of the contingent consideration, classified as an asset or liability, shall be recognized in accordance with CPC 38 in the income statement or in other comprehensive income. If the contingent consideration is classified as equity, it shall not be remeasured until it is completely settled in equity. Initially, the goodwill is measured as the excess of the transferred consideration over the acquired net assets (net identifiable assets acquired and liabilities assumed). If the consideration is lower than the fair value of the net assets acquired, the difference shall be recognized as gain in the income statement. 47 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER After the initial recognition, goodwill is measured at cost, less any accumulated impairment losses. For purposes of impairment test, the goodwill acquired in a business combination is, from the acquisition date, allocated to each cash-generating unit of the Company that is expected to be benefited by the combination synergies, regardless the fact that other assets or liabilities of the acquiree are attributed to these units. When the goodwill is allocated to a part of a cash-generating unit, and a portion of such unit is disposed of, the goodwill associated with the disposed of portion shall be included in the cost of the operation when determining the gain or loss on disposal. Goodwill disposed of under such circumstances is calculated based on amount proportional to the disposed portion in relation to the cash-generating unit retained. 3. First-time adoption of the International Financial Reporting Standards Until December 31, 2009 the Company’s interim individual and consolidated financial statements had been prepared in accordance with the accounting practices adopted in Brazil, the supplementary rules of CVM, the technical pronouncements of CPC issued through December 31, 2008, and the provisions contained in the Brazilian Corporation Law, the basis of the accounting practices adopted in Brazil. 48 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued The Company prepared its opening balance sheet on the transition date January 1, 2009, and, therefore, applied the mandatory exceptions and certain optional exemptions from retrospective application, as established in the technical pronouncements, interpretations and guidelines issued by the CPC, and approved by CVM, to the Company’s individual financial statements. The consolidated financial statements were prepared in accordance with the accounting practices adopted in Brazil, which comprise the rules of the Securities and Exchange Commission (CVM), and the pronouncements, interpretations and guidelines of the Accounting Pronouncements Committee (CPC), and are in compliance with the International Financial Reporting Standards (IFRS) adopted in Brazil, including the Guideline OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities – regarding the revenue recognition, and the respective costs and expenses arising from real estate development operations over the construction progress (percentage-of-completion method). CPC 37 (R1) requires that an entity develops accounting policies based on the standards and interpretations of CPC, and the International Financial Reporting Standards (IFRS) in effect at the closing date of its first individual and consolidated financial statements, and that these policies be applied on the transition date and during all periods presented in the first financial statements prepared in accordance with the Standards issued by CPC and IFRS, as approved in Brazil, the Company having adopted all pronouncements, guidelines and interpretations of the CPC issued until June 30, 2010. Consequently, the consolidated financial statements are in accordance with the IFRS, as approved in Brazil by CPC, CVM and CFC. The main differences between the current and the previous accounting practices adopted on the transition date, including the reconciliations of equity and income, are described in item 3.2. 49 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued The quarterly information (ITR) originally presented on August 3, 2010, is presented restated as required by the CVM Resolution No. 603/09 (amended by the CVM Resolution No. 656/11) in order to contemplate the effects of the adoption of the new Pronouncements, Interpretation and Guidelines issued by the CPC in 2009 effective for 2010. The effects of the adoption of these standards on the individual and consolidated equity and net income of the Company at June 30, 2009 are as follows: Individual Consolidated Equity Result for the period ended 06/30/2009 06/30/2009 Current accounting practice Gain on partial disposal of investment (iii) (64,192) 52,601 Deferred income tax and social contribution (iii) 21,826 (17,884) Previous accounting practice (effective through 12.31.2009) . 06/30/2009 06/30/2009 Current accounting practice Gain on partial disposal of investment (iii) (64,192) 52,601 Deferred income tax and social contribution (iii) 21,826 (17,884) Non-controlling interest (ii) (547,094) - Previous accounting practice (effective through 12.31.2009) The Company did not have any effect on the individual and consolidated equity and net income at June 30, 2010 arising from the first-time adoption of CPC. 3.1 Mandatory exceptions and exemptions from retrospective application CPC 37 (R1) allows companies to apply certain optional exemptions. The Company analyzed all optional exemptions, the result of which is presented below: (i) Mandatory exceptions for business combinations: The Company applied CPC 15 from the year beginning on January 1, 2010, with retrospective application only for the immediately prior year, beginning on January 1, 2009; (ii) Exemption for presentation of fair value of property, plant and equipment as deemed cost: The Company opted for not stating its property, plant and equipment at the transition date at fair value, but to maintain the previously estimated cost; (iii) Exemption for measurement of compound financial instruments: The Company does not have any transactions subject to this standard. (iv) Effects of changes in foreign exchange rates and translation of financial statements: This standard does not apply to the Company’s operations. 50 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER The following exemptions are not applicable to the Company’s operations and do not impact the financial statements on the first-time adoption date: (i) Employee benefits CPC 22: The Company does not have any private pension plans or other benefits that are characterized as defined benefit plan; (ii) Insurance contracts CPC 11: The standard is not applicable to the Company’s operations; (iii) Service concession arrangements ICPC 01: The Company does not have any utilities concession operations. In addition to optional exemptions, CPC 37 (R1) also expressly prohibits the adjustments of certain transactions in the first adoption, because it would require the management to carry out analysis of past conditions after the actual result of the respective transactions. The mandatory exceptions comprise the following: (i) Derecognition of financial assets and financial liabilities: The Company did not make any retrospective adjustments to its financial assets and liabilities, for purposes of the first adoption, since there was no difference from the previous accounting practice. (ii) Hedge accounting: The hedge transactions existing in 2009 followed the accounting practices according to the standard issued by CPC at the transition date. The Company does not apply hedge accounting for derivatives. (iii) Changes in estimates: The estimates adopted on transition to CPC are not consistent with those adopted by the previous accounting criteria. (iv) Non-controlling interest: The profit or loss for the period and each component of other comprehensive income (directly recognized in the equity) are attributed to the Company’s owners and to the non-controlling interest. The total comprehensive income is attributed to the Company’s owners and to the non-controlling interests, whether such profit or loss cause the non-controlling interest to be negative. 5 1 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued 3.2 Reconciliation of the accounting practices applied in the preparation of the previously presented financial statements The quarterly information (ITR) originally presented on August 3, 2010, is presented restated as required by the CVM Resolution No. 603/09 (amended by the CVM Resolution No. 656/11) in order to contemplate the effects of the adoption of the new Pronouncements, Interpretation and Guidelines issued by the CPC in 2009 effective for 2010. The effects of the adoption of these standards are as follows: 3.2.1. Opening Balance Sheet at June 30, 2010 Individual Consolidated Item Previous accounting practice Adjustments Current accounting practice Previous accounting practice Adjustments Current accounting practice Current assets 3,629,101 3,629,101 5,901,703 5,901,703 Cash and cash equivalents (i) 58,552 117,159 175,711 138,674 214,334 353,008 Marketable securities (i) 1,088,807 (117,159) 971,648 1,667,710 (214,334) 1,453,376 Trade accounts receivable 1,245,035 1,245,035 2,470,944 2,470,944 Properties for sale 607,847 607,847 1,446,760 1,446,760 Other 628,860 628,860 177,615 177,615 Non-current assets 3,231,690 65,601 3,297,291 3,196,491 70,485 3,266,976 Long-term assets (iv) 923,590 65,601 989,191 2,925,681 70,485 2,996,166 Permanent asset 2,308,100 2,308,100 270,810 270,810 Total assets 6,860,791 65,601 6,926,392 9,098,194 70,485 9,168,679 Current liabilities 1,395,855 1,395,855 2,163,821 2,163,821 Minimum mandatory dividends 50,716 50,716 52,287 52,287 Other 1,345,139 1,345,139 756,704 756,704 Non-current liabilities 1,919,523 65,601 1,985,124 3,342,644 70,485 3,413,129 Other (iv) 1,701,157 65,601 1,766,758 705,340 70,485 775,825 Deferred income tax and social contribution (iii) 218,366 218,366 484,453 484,453 Non-controlling interests (ii) - - 46,316 46,316 Equity (ii) (iii) 3,545,413 3,545,413 3,545,413 3,545,413 Total liabilities and equity 6,860,791 65,601 6,926,392 9,098,194 70,485 9,168,679 52 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued 3.2 Reconciliation of the accounting practices applied in the preparation of the previously presented financial statements Continued 3.2.2. Closing balance sheet at 12.31.2009 Individual Consolidated Item Previous accounting practice Adjustments Current accounting practice Previous accounting practice Adjustments Current accounting practice Current assets 2,551,038 - 2,551,038 4,892,448 - 4,892,448 Cash and cash equivalents and marketable securities 773,479 - 773,479 1,424,053 - 1,424,053 Cash and cash equivalents (i) 745,515 (701,070) 44,445 1,376,788 (1,083,848) 292,940 Marketable securities (i) 27,964 701,070 729,034 47,265 1,083,848 1,131,113 Trade accounts receivable 911,333 - 911,333 2,008,464 - 2,008,464 Properties for sale 604,128 - 604,128 1,332,374 - 1,332,374 Other 262,098 - 262,098 127,557 - 127,557 Non-current assets 3,124,403 40,732 3,165,135 2,795,875 48,386 2,844,261 Long-term assets (iv) 992,578 40,732 1,033,310 2,534,713 48,386 2,583,099 Permanent assets 2,131,825 - 2,131,825 261,162 - 261,162 Total assets 5,675,441 40,732 5,716,173 7,688,323 48,386 7,736,709 Current liabilities 1,219,619 - 1,219,619 2,020,602 (40,259) 1,980,343 Minimum mandatory dividends 50,716 - 50,716 54,279 - 54,279 Other (v) 1,168,903 - 1,168,903 1,966,323 (40,259) 1,926,064 Non-current liabilities 2,130,188 40,732 2,170,920 3,283,540 88,645 3,372,185 Other (iv) 1,943,326 40,732 1,984,058 2,947,249 48,386 2,995,635 Deferred income tax and social contribution (v) 186,862 - 186,862 336,291 40,259 376,550 Non-controlling interest (ii) - - - 58,547 (58,547) - Equity (ii) 2,325,634 - 2,325,634 2,325,634 58,547 2,384,181 Total liabilities 5,675,441 40,732 5,716,173 7,688,323 48,386 7,736,709 The summary of the adjustments made is presented below: Individual Consolidated Equity Result for the year Equity Result for the year 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Current accounting practice Gain on partial disposal of investment (iii) - 52,601 - 52,601 Deferred income tax and social contribution (iii) - (17,884) - (17,884) Non-controlling interest (ii) - - (46,316) - Previous accounting practice 3. First-time adoption of the International Financial Reporting Standards Continued 53 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3.2 Reconciliation of the accounting practices applied in the preparation of the previously presented financial statements Continued 3.2.3 Opening statement of cash flows at 06.30.2010 Individual Consolidated Item Previous accounting practice Adjustments Current accounting practice Previous accounting practice Adjustments Current accounting practice Profit before income tax and social contribution (iii) 162,087 20,466 182,553 162,087 69,699 231,786 Expenses (income) not affecting cash and cash equivalents and marketable securities (iii) (15,006) (20,466) (35,472) 167,526 (69,699) 97,827 Increase/decrease in asset and liability accounts (627,705) (627,705) (800,784) (800,784) Cash used in operating activities (480,624) - (480,624) (471,171) - (471,171) Cash used in investing activities (i) (430,722) 109,072 (321,650) (523,323) 184,734 (338,589) Cash from financing activities 922,366 922,366 881,837 881,837 Net increase (decrease) in cash and cash equivalents (i) 11,020 109,072 120,092 (112,657) 184,734 72,077 Cash and cash equivalents At the beginning of the year (i) 745,515 (689,896) 55,619 1,249,422 (968,491) 280,931 At the end of the year (i) 756,535 (580,824) 175,711 1,136,765 (783,757) 353,008 Net increase (decrease) in cash and cash equivalents 11,020 109,072 120,092 (112,657) 184,734 72,077 54 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued 3.2 Reconciliation of the accounting practices applied in the preparation of the previously presented financial statements Continued 3.2.4 Closing statement of cash flows at 12.31.2009 Individual Consolidated Item Previous accounting practice Adjustments Current accounting practice Previous accounting practice Adjustments Current accounting practice Profit before income tax and social contribution (iii) 257,668 (169,394) 88,274 350,168 (169,394) 180,774 Expenses (income) not affecting cash and cash equivalents and marketable securities (iii) (33,434) 169,394 135,960 154,926 169,394 324,320 Increase/decrease in asset and liability accounts (443,892) - (443,892) (1,197,178) - (1,197,178) Cash used in operating activities (219,658) - (219,658) (692,084) - (692,084) Cash used in investing activities (i) (196,939) (586,684) (783,623) (15,447) (746,717) (762,164) Cash from financing activities 996,896 - 996,896 1,555,745 - 1,555,745 Net increase (decrease) in cash and cash equivalents and marketable securities 580,299 (586,684) (6,385) 848,214 (746,717) 101,497 Cash and cash equivalents and marketable securities At the beginning of the year (i) 165,216 (114,386) 50,830 528,574 (337,131) 191,443 At the end of the year (i) 745,515 (701,070) 44,445 1,376,788 (1,083,848) 292,940 Net increase (decrease) in cash and cash equivalents and marketable securities 580,299 (586,684) (6,385) 848,214 (746,717) 101,497 (i) Cash and cash equivalents: In accordance with CPC 3(R2), an investment qualifies for cash equivalent only if its maturity is in short term, that is, three months or less, counted as from its date of acquisition. Therefore, the Company reclassified balances from the group of cash and cash equivalents and marketable securities to that of marketable securities; (ii) Non-controlling interest: According to the accounting practices adopted in Brazil, pursuant to the Brazilian Accounting Standard (NBC) T 08 , non-controlling interest in the equity of controlled entities shall be separated in the consolidated balance sheet, immediately before the equity accounts, and in the consolidated net income. Pursuant to CPC 36, the non-controlling interests shall be presented in the group of accounts of equity of consolidated statements, separated from the controlling interest. Income shall be attributed to controlling and non-controlling interest, even if the share of the latter is a deficit. 55 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued 3.2 Reconciliation of the accounting practices applied in the preparation of the previously presented financial statements Continued 3.2.4 Statement of cash flows ended March 31, 2010 Continued (iii) Business Combinations: In accordance with CPC 15, the Company amortized in 2008 the totality of negative goodwill arising from the acquisition of interest in Tenda, at the total amount of R$210,402, for advantageous purchase. The balance of the negative goodwill amortized in 2009 amounting to R$ 169,394 (R$ 41,008 in 2008), as well as its tax effect amounting to R$57,594, were retrospectively adjusted in the opening balance sheet. (iv) Presentation of judicial deposits: In Brazil, in accordance with NPC 22/05, not rarely does a management of an entity questions the legitimacy of certain liabilities, and due to such questioning, through judicial order or strategy of the management itself, the disputed amounts are judicially deposited, without the liability settlement being characterized. In this circumstance, if there is not any possibility of withdrawing the deposit, unless there is a favorable outcome is awarded to the Company, the deposit shall be presented with the deduction of the applicable liability amount. As to disclosure, in cases in which liabilities are settled with the amounts deposited in court, permitted pursuant to the NPC provisions, the amounts that are being settled and the explanation about the possible existing differences shall be included in a note to financial statements. In accordance with CPC 37 (R1), an entity shall not present assets and liabilities, or net revenue and expenses, unless it is required or permitted by the legislation. The understanding of this pronouncement is that in the case of judicial deposits, an entity shall present assets and liabilities separately, once such deposit does not meets the criteria for net presentation. The net presentation, in both balance sheet and income statement, except when such net presentation reflects the substance of the transaction or other event, reduces the capacity of the financial statements users to understand the transactions, other events, and the conditions that occurred, and estimate the future cash flow of the entity. Therefore, the Company reclassified balances, recording in non-current assets the amounts of the judicial deposits. (v) Reclassification of deferred taxes: The previous accounting practice determines that deferred asset and liabilities shall be classified in current and non-current, depending upon the expectation on its realization or settlement. In accordance with CPC 37 (R1), when an entity presents current and non-current assets, and current and non-current liabilities, classifying them separately in the balance sheet, it shall not classify deferred tax assets or deferred tax liabilities as current. Therefore, the Company reclassified the deferred income tax, which used to be classified in current and non-current assets to non-current deferred income tax asset and liability. 3.3. New pronouncements issued by the IASB Until the disclosure date of these interim individual and consolidated financial statements, the following pronouncements and interpretations issued by the IASB were published, however, their application was not mandatory for the year beginning January 1, 2010: New Standards Mandatory application for years beginning as from: IFRS 9 – Financial Instruments (i) January 1, 2013 IAS 24 – Revised Related Party: Disclosures (ii) January 1, 2011 New Interpretations IFRIC 19 – Extinguishing Financial Liabilities with Equity Instruments (iii) July 1, 2010 Amendment to IFRIC 14 – Prepayments of minimum funding requirements (iv) January 1, 2011 Amendments to the Existing Standards Amendment to IAS 32 – Financial Instruments: Presentation and Classification of Rights Issues February 1, 2010 Amendment to IAS 1 – Presentation of Financial Statements January 1, 2011 Amendment to IFRS 3 – Business Combinations January 1, 2011 Amendment to IFRS 7 – Financial Instruments: Disclosure, Transfer of Financial Assets January 1, 2013 56 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER (i) IFRS 9 ends the first part of the Project for replacing “IAS 39 Financial Instruments: Recognition and Measurement”. IFRS 9 adopts a simple approach to determine if a financial asset is measured at amortized cost or fair value, based on how an entity manages its financial instruments (its business model) and the characteristic contractual cash flow of financial assets. The standard also requires the adoption of only one method for determining impairment of assets. This standard shall be effective for the fiscal years beginning as from January 1, 2013. The Company does not expect that this change causes impact on its consolidated financial statements. (ii) It simplifies the disclosure requirements for government entities and clarifies the definition of related party. The revised standard deals with aspects that, according to the previous disclosure requirements and related party definition, were too complex and hardly applicable, mainly in environments with wide governmental control, offering partial exemption to government companies and a revised definition of the related party concept. This amendment was issued in November 2009, and shall be effective for the fiscal years beginning as from January 1, 2011. This change will not have impact on the Company’s consolidated financial statements. 57 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 3. First-time adoption of the International Financial Reporting Standards Continued 3.3. New pronouncements issued by IASB Continued (iii) IFRIC 19 was issued in November 2009 and is effective as from July 1, 2010, its early adoption being permitted. This interpretation clarifies the requirements of the International Financial Reporting Standards (IFRS) when an entity renegotiates the terms of a financial liability with its creditor and the latter agrees to accept the shares of the entity or other equity instruments to fully or partially settle the financial liability. The Company does not expect that IFRIC 19 has impact on its consolidated financial statements. (iv) This amendment applies only to those situations in which an entity is subject to minimum funding requirements and prepays contributions to cover such requirements. This amendment permits that this entity account for the benefit of such prepayment as asset. This amendment shall be effective for the fiscal years beginning as from January 1, 2011. This change will not have impact on the Company’s consolidated financial statements. There are no other Standards or interpretations issued, or adopted that may, in the Management’s opinion, produce significant impact on the income statement or the equity disclosed by the Company. The Company does not expect significant impacts on consolidated financial statements upon the first-time adoption of new pronouncements and interpretations. CPC has not yet issued the respective pronouncements and amendments related to the previously presented new and revised IFRS. Because of the CPC and CVM commitment to keep updated the set of standards issued based on the updates made by the IASB, these pronouncements and amendments are expected to be issued by CPC and approved by CVM until the date of their mandatory application. 58 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 4. Cash and cash equivalents, and marketable securities and collaterals Continued 4.1 Cash and cash equivalents Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 Cash and cash equivalents (restated) (restated) (restated) (restated) Cash and banks 58,552 27,129 144,568 143,799 Cash equivalents Securities purchased under agreement to resell 117,159 17,316 208,440 109,762 Bank certificates of deposits - - - 39,379 Total cash and cash equivalents 175,711 44,445 353,008 292,940 Securities purchased under agreement to resell include interest earned from 98% to 104% of Interbank Deposit Certificate (CDI). Both transactions are made in first class financial institutions. 4.2 Marketable securities and collaterals Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 (restated) (restated) (restated) (restated) Available for sale Investment funds 1,348 - 1,348 2,020 Government securities 342,491 70,416 498,285 146,646 Bank deposit certificates 236,984 27,923 284,124 152,309 Restricted cash in guarantee to loans (a) 390,824 630,695 507,858 732,742 Restricted credits (b) - - 161,761 97,396 Total marketable securities and collaterals 971,648 729,034 1,453,376 1,131,113 Total cash and cash equivalents and marketable securities and collaterals 1,147,359 773,479 1,806,384 1,424,053 (a) Restricted cash in guarantee of loans related to ventures and cleared according to the progress of works and sales (b) Transfer from customers which the Company expects to receive in up to 90 days. As of June 30, 2010, the Bank Deposit Certificates (CDBs) include interest earned from 98.75% to 105% of Interbank Deposit Certificate (CDI). 59 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 4. Cash and cash equivalent and marketable securities and collaterals Continued 4.2 Marketable securities and collaterals Continued As of June 30, 2010 and December 31, 2009, the amount related to open-end and exclusive investment funds is recorded at fair value through profit and loss. Pursuant to CVM Rule No. 408/04, financial investment in Investment Funds in which the Company has exclusive interest is consolidated. Exclusive funds are as follows: Fundo de Investimento Vistta is a fixed-income private credit fund under management and administration of Votorantim Asset Management and custody of Itaú Unibanco. The objective of this fund is to provide a return higher than 101% of CDI. The assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, CDBs and RDBs. The consolidated portfolio can generate exposure to Selic/CDI, fixed rate and price indices. There is no grace period for redemption of shares, which can be redeemed with a return at any time. 60 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 4. Cash and cash equivalents and marketable securities and collaterals Continued 4.2 Marketable securities and collaterals Continued Fundo de Investimento Arena is a multimarket fund under management and administration of Santander Asset Management and custody of Itaú Unibanco. The objective of this fund is to appreciate the value of its shares by investing the funds of its investment portfolio, which may be comprised of financial and/or other operating assets available in the financial and capital markets that yield fixed return. Assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, CDBs and Bank Receipts of Deposits (RDBs), investment fund shares of classes accepted by CVM and securities purchased under agreement to resell, according to the rules of the National Monetary Council (CMN). There is no grace period for redemption of shares, which can be redeemed with a return at any time. Fundo de Investimento Colina is a fixed-income private credit fund under management and administration of Santander Asset Management and custody of Itaú Unibanco. The objective of this fund is to provide a return higher than 101% of CDI. The assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, CDBs and RDBs. The consolidated portfolio can generate exposure to Selic/CDI, fixed rate and price indices. There is no grace period for redemption of shares, which can be redeemed with a return at any time. Fundo de Investimento Caixa Arsenal Renda Fixa Crédito Privado Longo Prazo is a fixed-income private credit fund under management and administration of Caixa Econômica Federal. The objective of this fund is to provide a return higher than 101% of CDI. The assets eligible to the portfolio are the following: government bonds, derivative contracts, debentures, and CDBs. The consolidated portfolio can generate exposure to Selic/CDI, fixed rate and price indices. There is no grace period for redemption of shares, which can be redeemed with a return at any time. The breakdown of securities, which comprise the exclusive investment funds at June 30, 2010, is as follows: 61 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 4. Cash and cash equivalents and marketable securities and collaterals Continued 4.2 Marketable securities and collaterals Continued Arena Vistta Colina Arsenal Total Cash (398) (14) 85 - (328) Collateralized transactions Bovespa - 8,182 - - 8,182 Government securities (LFT) 15,996 83,705 182,277 11,966 293,943 Corporate securities (CDB-DI) 40,326 111,340 29,465 21,118 202,250 Fixed-rate National Treasury Bills - 7,926 89,869 - 97,796 NTN-B - 628 579 13,458 14,666 NTN-Over - 2,836 316 - 3,152 Colina shares 302,592 - - - 302,592 Vistta shares 214,603 - - - 214,603 573,119 214,603 302,592 46,542 1,136,856 The breakdown of the portfolio of exclusive funds is classified in the above tables according to their nature. 5. Trade accounts r eceivable 06/30/2010 12/31/2009 06/30/2010 12/31/2009 (restated) (restated) (restated) (restated) Real estate development and sale 1,714,067 1,514,783 4,557,660 3,763,902 ( - ) Adjustments to present value (25,505) (33,191) (90,915) (86,925) Services and construction 75,162 94,094 77,073 96,005 Other receivables 35,431 32,600 2,287 3,664 1,799,155 1,608,286 4,546,105 3,776,646 Current 1,245,035 911,333 2,470,944 2,008,464 Non-current 554,120 696,953 2,075,161 1,768,182 The current and non-current portions fall due as follows: Consolidated Maturity 06/30/2010 12/31/2009 06/30/2010 12/31/2009 2010 1,245,035 911,333 2,470,944 2,008,464 2011 275,592 435,166 1,037,210 1,144,940 2012 168,696 107,371 628,657 313,171 2013 72,215 43,086 269,114 98,783 2014 onwards 37,617 111,330 140,180 211,288 1,799,155 1,608,286 4,546,105 3,776,646 62 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 5. Trade accounts receivable Continued (i) The consolidated balance of accounts receivable from units sold and not yet delivered is not fully reflected in financial statements. Its recovery is limited to the portion of revenues accounted for net of the amounts already received. The balances of advances from clients (development and services), which exceed the revenues recorded in the period, amount to R$233,962 at June 30, 2010 (R$222,284 at December 31, 2009), and are classified in payables for purchase of land and advances from customers (Note 14). Accounts receivable from completed real estate units delivered are in general subject to annual interest of 12% plus IGP-M variation, the financial income being recorded in income as revenue from real estate development; the amounts recognized for the periods ended June 30, 2010 and June 30, 2009 totaled R$15,101 and R$27,990, respectively. The allowance for doubtful accounts is estimated considering the expectation on accounts receivable losses. The balances of allowance for doubtful accounts recorded amount to R$17,985 (consolidated) at June 30, 2010 (December 31, 2009 – R$17,841), and is considered sufficient by the Company’s management to cover the estimate of future losses on realization of the accounts receivable balance In the period ended June 30, 2010, the movements in the allowance for doubtful accounts are summarized as follows: Consolidated 06/30/2010 12/31/2009 Opening balance 18,815 Additions 30 - Write-offs - (974) Closing balance 17,841 The reversal of the adjustment to present value recognized in revenue from real estate development for the period ended June 30, 2010 amounted to R$7,686 (Individual) and R$(3,990) (consolidated), respectively. 63 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 5. Trade accounts receivable Continued Receivables from real estate units not yet finished were measured at present value considering the discount rate determined according to the criterion described in Note 2.22. The rate applied by the Company and its subsidiaries stood at 5.16% to 7.11% for the quarter ended June 30, 2010, net of INCC. (ii) On March 31, 2009, the Company entered into a FIDC transaction, which consists of an assignment of a portfolio comprising select residential and commercial real estate receivables arising from Gafisa and its subsidiaries. This portfolio was assigned and transferred to “Gafisa FIDC” which issued Senior and Subordinated shares. This first issuance of senior shares was made through an offering restricted to qualified investors. Subordinated shares were subscribed for exclusively by Gafisa. Gafisa FDIC acquired the portfolio of receivables at a discount rate equivalent to the interest rate of finance contracts. Gafisa was hired by Gafisa FDIC and will be remunerated for performing, among other duties, the reconciliation of the receipt of receivables owned by the fund and the collection of past due receivables. The transaction structure provides for the substitution of the Company as collection agent in case of non-fulfillment of the responsibilities described in the collection service contract. The Company assigned its receivables portfolio amounting to R$ 119,622 to Gafisa FIDC in exchange for cash, at the transfer date, discounted to present value, for R$ 88,664. The subordinated shares represented approximately 21% of the amount issued, totaling R$ 18,958 (present value); at June 30, 2010 it totaled R$16,476 (Note 8). Senior and Subordinated shares receivable are indexed by IGP-M and incur interest at 12% per year. The Company consolidated Gafisa FIDC in its interim information, accordingly, it discloses at June 30, 2010 receivables amounting to R$43,802 in the group of accounts of trade accounts receivable, and R$27,326 is reflected in other accounts payable, the balance of subordinated shares held by the Company being eliminated in this consolidation process; 64 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 5. Trade accounts receivable Continued (iii) On June 26, 2009, the Company entered into a CCI transaction, which consists of an assignment of a portfolio comprising select residential real estate credits from Gafisa and its subsidiaries. The Company assigned its receivables portfolio amounting to R$ 89,102 in exchange for cash, at the transfer date, discounted to present value, of R$ 69,315, classified into the heading other accounts payable - credit assignments. At June 30, 2010, it amounts to R$100,724 in the Company, and R$ 104,470 in the consolidated. Eight book-entry CCIs were issued, amounting to R$ 69,315 at the date of the issuance. These 8 CCIs are backed by receivables, which installments fall due on and up to June 26, 2014 (“CCI-Investor”). A CCI-Investor, pursuant to Article 125 of the Brazilian Civil Code, has general guarantees represented by statutory lien on real estate units, as soon as the following occurs: (i) the suspensive condition included in the registration takes place, in the record of the respective real estate units; (ii) the assignment of receivables from the assignors to SPEs, as provided for in Article 167, item II, (21) of Law No. 6,015, of December 31, 1973; and (iii) the issue of CCI – Investor by SPEs, as provided for in Article 18, paragraph 5 of Law No. 10,931/04. Gafisa was hired and will be remunerated for performing, among other duties, the reconciliation of the receipt of receivables, guarantee the CCIs, and the collection of past due receivables. The transaction structure provides for the substitution of Gafisa as collection agent in case of non-fulfillment of the responsibilities described in the collection service contract. 65 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 6. Properties for sale Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 (restated) (restated) (restated) (restated) Land 312,172 363,638 713,752 744,200 (-)Adjustment to present value (4,319) (4,319) (11,962) (11,962) Property under construction 354,808 336,425 947,023 895,085 Completed units 102,997 42,657 205,739 121,134 765,658 738,401 1,854,552 1,748,457 Current portion 607,847 604,128 1,446,760 1,332,374 Non-current portion 157,811 134,273 407,792 416,083 The Company has undertaken commitments to build units bartered for land, accounted for based on the fair value of the bartered units. At June 30, 2010, the balance of land acquired through barter transactions totaled R$46,783 (at December 31, 2009 - R$ 27,070) (Individual) and R$103,830 (at December 31, 2009 – R$40,054) (consolidated). As disclosed in Note 10, the balance of financial charges at June 30, 2010 amounts R$71,208 (at December 31, 2009 – R$ 69,559) (Individual) and R$101,896 (at December 31, 2009 – R$ 91,568) (consolidated). The adjustment to present value in the property for sale balance refers to the portion of the contra-entry to the adjustment to present value of payables for purchase of land without effect on results (Note 14). At June 30, 2010, the amount recognized as costs of development, sales and barter transactions was R$ 560,767 (2009 - R$356,016) in the Company and R$ 1,302,879 (2009 – R$901,713) in the consolidated balance. 66 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 7. Other accounts receivable Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 (restated) (restated) (restated) (restated) Current accounts related to real estate ventures (a) (Nota 18) 401,280 90,866 122,889 7,222 Dividends receivable Advances to suppliers 4,951 4,118 51,048 65,016 Credit assignment receivable 4,093 4,093 4,087 4,087 Customer financing to be released 2,804 4,392 3,678 5,266 Deferred PIS and COFINS 372 - 2,707 3,082 Recoverable taxes 26,508 14,440 51,226 36,650 Future capital contributions 156,437 115,712 - - Loan with related parties (b) 24,400 17,344 - - Judicial deposit 65,601 40,732 70,485 48,386 Other 37,767 17,577 12,740 56,628 724,213 309,274 343,260 226,337 Current portion 613,186 245,246 141,740 108,791 Non-current portion 111,027 64,028 201,520 117,546 (a) The Company participates in the development of real estate ventures with other partners, directly or through related parties, based on the constitution of condominiums and/or consortia. The management structure of these enterprises and the cash management are centralized in the lead partner of the enterprise, which manages the construction schedule and budgets. Thus, the lead partner ensures that the investments of the necessary funds are made and allocated as planned. The sources and use of resources of the venture are reflected in these balances, observing the respective interest of each investor, which are not subject to indexation or financial charges and do not have a fixed maturity date. Such transactions aim at simplifying business relations that demand the joint management of amounts reciprocally owed by the involved parties and, consequently, the control over the movements of amounts reciprocally granted which offset against each other at the time the current account is closed. The average term for the development and completion of the projects in which the resources are invested is between 24 and 30 months. The Company receives a compensation for the management of these ventures. As mentioned in Note 1, on June 29, 2009, Gafisa and Tenda entered into a Private Instrument for Assignment and Transfer of Units of Interest and Other Covenants, in which Gafisa assigns and transfers to Tenda 41,341,895 units of interest of Cotia1 Empreendimento Imobiliário for the net book value of R$ 41,342 (recognized in the heading “Current accounts related to real estate venture”), payable in 36 monthly installments from March 2010 to March 2013. The value of each installment will be added by interests at 0.6821% per month, and monetary adjustment equivalent to the positive variation of IGPM. As of June 30, 2010, the balance amounted to R$45,127. (b) The loans of the Company and its subsidiaries, shown below, are made because these subsidiaries need cash for carrying out their respective activities, being subject to the respective financial charges. It shall be noted that the Company’s operations and businesses with related parties follow the market practices (arm’s length). The businesses and operations with related parties are carried out based on conditions that are strictly on arm’s length transaction basis and appropriate, in order to protect the interests of the both parties involved in the business. The composition and nature of the loan receivable by the Company is shown below. 06/30/2010 12/31/2009 (restated) (restated) Nature Interest rate Espacio Laguna - Tembok Planej. E Desenv. Imob. Ltda. 1,566 1,380 Construction 12% p.a. fixed rate + IGPM Laguna Di Mare - Tembok Planej. E Desenv. Imob. Ltda. 5,456 1,786 Construction 12% p.a. fixed rate + IGPM Gafisa SPE 65 Empreendimentos Imobiliários Ltda. 1,335 1,252 Construction 3% p.a. fixed rate + CDI Gafisa SPE-50 Empreendimentos Imobiliários Ltda. 4,503 3,774 Construction 4% p.a. fixed rate + CDI Gafisa SPE-32 Empreendimentos Imobiliários Ltda. 2,593 1,582 Construction 4% p.a. fixed rate + CDI Gafisa SPE-46 Empreendimentos Imobiliários Ltda. 504 447 Construction 12% p.a. fixed rate + IGPM Gafisa SPE-72 Empreendimentos Imobiliários Ltda. 412 364 Construction 3% p.a. fixed rate + CDI Gafisa SPE-51 Empreendimentos Imobiliários Ltda. 914 715 Construction 3% p.a. fixed rate + CDI Gafisa SPE-73 Empreendimentos Imobiliários Ltda. 1,814 1,462 Construction 3% p.a. fixed rate + CDI Gafisa SPE-71 Empreendimentos Imobiliários Ltda. 872 817 Construction 3% p.a. fixed rate + CDI Paranamirim - Planc Engenharia e Incorporações Ltda. 4,008 3,756 Construction 3% p.a. fixed rate + CDI Gafisa SPE- 76 Empreendimentos Imobiliários Ltda. 9 9 Construction 4% p.a. fixed rate + CDI Acquarelle - Civilcorp Incorporações Ltda. 301 - Construction 12% p.a. fixed rate + IGPM Pablo Picasso - Planc Engenharia e Incorporações Ltda. 115 - Construction Adjusted by INCC variation 24,400 17,344 67 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER As of June 30, 2010 recognized financial income from interest on loans amounted to R$1,682 in the individual statement (2009 – R$669). 68 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 8. Investments in subsidiaries In January 2007, upon the acquisition of 60% of AUSA, arising from the acquisition of Catalufa Participações Ltda., a capital increase of R$ 134,029 was approved upon the issuance for public subscription of 6,358,116 common shares. This transaction generated goodwill of R$ 170,941 recorded based on expected future profitability, which was amortized exponentially and progressively up to December 31, 2008 to match the estimated profit before taxes of AUSA on accrual basis of accounting. From January 1, 2009, the goodwill from the acquisition of AUSA was no longer amortized according to the new accounting practices; however, it will be evaluated, at least annually, in a context of evaluation of recoverable value and potential losses. The Company has a commitment to purchase the remaining 40% of AUSA's capital stock based on the fair value of AUSA, evaluated on the future acquisition dates, the purchase consideration for which cannot yet be calculated and, consequently, is not recognized. The contract for acquisition provides that the Company undertakes to purchase the remaining 40% of AUSA in the following five years (20% in 2010 and the other 20% in 2012) in cash or shares, at the Company’s sole discretion. On October 26, 2007, Gafisa acquired 70% of Cipesa. Gafisa and Cipesa incorporated a new company, Cipesa Empreendimentos Imobiliários Ltda. ("Nova Cipesa"), in which the Company holds a 70% interest and Cipesa has 30%. Gafisa S.A. made a contribution in Nova Cipesa of R$ 50,000 in cash and acquired the shares which Cipesa held in Nova Cipesa amounting to R$ 15,000, paid on October 26, 2008. The non-controlling interest holders of Cipesa are entitled to receive from the Company a variable portion corresponding to 2% of the Total Sales Value (VGV), as defined, of the projects launched by Nova Cipesa through 2014, not to exceed R$ 25,000. Accordingly, the Company’s purchase consideration totaled R$ 90,000 and goodwill amounting to R$ 40,686 was recorded, based on expected future profitability. From January 1, 2009, according to the new accounting practices, the goodwill from the acquisition of Nova Cipesa will be evaluated, at least annually, in a context of evaluation of recoverable value and potential losses. In November 2007, the Company acquired for R$ 40,000 the remaining interest in certain ventures with Redevco do Brasil Ltda. As a result of this transaction, the Company recognized negative goodwill of R$ 31,235, based on expected future profitability, which was amortized exponentially and progressively up to December 31, 2009, based on the estimated profit before taxes on net income of these SPEs. In the period ended June 30, 2010, the Company amortized negative goodwill amounting to R$ 1,363 arising from the acquisition of these SPEs (June 30, 2009 – R$ 3,901). On October 21, 2008, as part of the acquisition of interest in Tenda, Gafisa contributed the net assets of Fit Residencial amounting to R$ 411,241, acquiring 60% of the Tenda’s equity, at the carrying amount of R$1,036,072, representing an investment of R$ 621,643 for Gafisa. Such transaction generated a negative goodwill of R$210,402, which is based on expected future results, reflecting the gain on the sale of the 40% interest in Fit Residencial to Tenda shareholders in exchange for Tenda shares. Such gain was amortized over the average construction period (through delivery of the units) of the real estate ventures of Fit Residencial at October 21, 2008, and by the negative effects on realization of certain assets arising from the acquisition of Tenda. In 2009, the total gain on partial sale of Fit Residencial was amortized in the amount of R$ 169,394, of which R$ 105,200 in the period ended June 30, 2009. 69 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER On December 30, 2009, the shareholders of Gafisa and Tenda approved the acquisition by Gafisa of total shares outstanding issued by Tenda. Because of the merger, Tenda became a wholly-owned subsidiary of Gafisa, and its shareholders received shares of Gafisa in exchange for their shares of Tenda in the proportion of 0.205 shares of Gafisa to one share of Tenda. In view of the exchange ratio, 32,889,563 common shares were issued for the total issue price of R$ 448,844 at carrying amount. 70 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 8. Investments in subsidiaries Continued (i) Ownership interest (a) Information on subsidiaries and jointly-controlled investees Ownership interest - % Equity Net income/(loss) for the period Direct investees 6/30/2010 12/31/2009 6/30/2010 12/31/2009 6/30/2010 6/30/2009 Tenda SPE Cotia - AUSA 60 60 Cipesa Holding Península SPE1 S.A. 50 50 Península SPE2 S.A. 50 50 Res. das Palmeiras SPE Ltda. 59 Gafisa SPE 27 Ltda. Gafisa SPE 28 Ltda. Gafisa SPE 30 Ltda. Gafisa SPE 31 Ltda. 63 Gafisa SPE 35 Ltda. Gafisa SPE 36 Ltda. Gafisa SPE 37 Ltda. Gafisa SPE 38 Ltda. 48 Gafisa SPE 39 Ltda. Gafisa SPE 41 Ltda. Villagio Trust 50 50 Gafisa SPE 40 Ltda. 50 50 Gafisa SPE 42 Ltda. Gafisa SPE 44 Ltda. 40 40 Gafisa SPE 45 Ltda. Gafisa SPE 46 Ltda. 60 60 Gafisa SPE 47 Ltda. 80 80 Gafisa SPE 48 Ltda. - Gafisa SPE 49 Ltda. Gafisa SPE 53 Ltda. 80 80 Gafisa SPE 55 Ltda. - Gafisa SPE 65 Ltda. 80 80 Gafisa SPE 68 Ltda. - - Gafisa SPE 72 Ltda. 80 80 Gafisa SPE 73 Ltda. 80 80 Gafisa SPE 74 Ltda. 4 Gafisa SPE 59 Ltda. Gafisa SPE 76 Ltda. 50 50 83 84 - Gafisa SPE 78 Ltda. - Gafisa SPE 79 Ltda. Gafisa SPE 75 Ltda. Gafisa SPE 80 Ltda. Gafisa SPE 85 Ltda. 80 80 Gafisa SPE 86 Ltda. - Gafisa SPE 81 Ltda. 1 - Gafisa SPE 82 Ltda. 1 1 - - Gafisa SPE 83 Ltda. - Gafisa SPE 87 Ltda. 61 - Gafisa SPE 88 Ltda. - Gafisa SPE 89 Ltda. Gafisa SPE 90 Ltda. - Gafisa SPE 84 Ltda. - Dv Bv SPE S.A. 50 50 DV SPE S.A. 50 50 34 Gafisa SPE 22 Ltda. Gafisa SPE 29 Ltda. 70 70 56 Gafisa SPE 32 Ltda. 80 80 Gafisa SPE 69 Ltda. Gafisa SPE 70 Ltda. 55 55 Gafisa SPE 71 Ltda. 80 80 Gafisa SPE 50 Ltda. 80 80 Gafisa SPE 51 Ltda. - Gafisa SPE 61 Ltda. Tiner Empr. e Part. Ltda. 45 45 O Bosque Empr. Imob. Ltda. 60 60 Alta Vistta 50 50 94 Dep. José Lages 50 50 Sitio Jatiuca 50 50 Spazio Natura 50 50 Parque Aguas 50 50 Parque Arvores 50 50 Dubai Residencial 50 50 Cara de Cão - 65 - - - Costa Maggiore 50 50 Gafisa SPE 91 Ltda. 1 1 - - Gafisa SPE 92 Ltda. 80 80 41 Gafisa SPE 93 Ltda. - Gafisa SPE 94 Ltda. 4 4 - - Gafisa SPE 95 Ltda. - - Gafisa SPE 96 Ltda. - - Gafisa SPE 97 Ltda. 6 6 - - Gafisa SPE 98 Ltda. - - Gafisa SPE 99 Ltda. - - Gafisa SPE 100 Ltda. 70 1 - - Gafisa SPE 101 Ltda. 1 - Gafisa SPE 102 Ltda. 80 1 1 - - Gafisa SPE 103 Ltda. - - Gafisa SPE 104 Ltda. 1 1 - - Gafisa SPE 105 Ltda. 1 1 - - Gafisa SPE 106 Ltda. 1 - Gafisa SPE 107 Ltda. 1 - Gafisa SPE 108 Ltda. - - 1 - - Gafisa SPE 109 Ltda. 1 - Gafisa SPE 110 Ltda. 1 1 - - Gafisa SPE 111 Ltda. 1 1 - - Gafisa SPE 112 Ltda. 1 1 - - Gafisa SPE 113 Ltda. 1 1 - - Gafisa SPE 114 Ltda. - 1 - - - Gafisa SPE 115 Ltda. - 1 - - - Gafisa SPE 116 Ltda. - 1 - - - Gafisa SPE 117 Ltda. - 1 - - - Gafisa SPE 118 Ltda. - 1 - - - City Park Brotas Emp. Imob. Ltda. 50 50 - City Park Acupe Emp. Imob. Ltda. 50 50 - Patamares 1 Emp. Imob. Ltda 50 50 - City Park Exclusive Emp. Imob. Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 2 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 2 SPE Ltda. 50 50 - Reserva Ecoville 50 - - - OAS Graça Empreendimentos 50 - - - Varandas Emp. Imob. Ltda 50 - - Shertis Emp. Part. S.A. - - FIT 13 SPE Emp. Imob. Ltda 50 - - Gafisa FIDC. - - 71 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER (i) Recorded balances Ownership interest - % Investments Equity accounts Direct investees 6/30/2010 12/31/2009 6/30/2010 12/31/2009 6/30/2010 6/30/2009 Tenda SPE Cotia - AUSA 60 60 Cipesa Holding Península SPE1 S.A. 50 50 Península SPE2 S.A. 50 50 64 Res. das Palmeiras SPE Ltda. 59 Gafisa SPE 27 Ltda. Gafisa SPE 28 Ltda. Gafisa SPE 30 Ltda. Gafisa SPE 31 Ltda. 63 Gafisa SPE 35 Ltda. Gafisa SPE 36 Ltda. Gafisa SPE 37 Ltda. Gafisa SPE 38 Ltda. 48 Gafisa SPE 39 Ltda. Gafisa SPE 41 Ltda. Villagio Trust 50 50 Gafisa SPE 40 Ltda. 50 50 Gafisa SPE 42 Ltda. Gafisa SPE 44 Ltda. 40 40 Gafisa SPE 45 Ltda. Gafisa SPE 46 Ltda. 60 60 Gafisa SPE 47 Ltda. 80 80 Gafisa SPE 48 Ltda. - Gafisa SPE 49 Ltda. Gafisa SPE 53 Ltda. 80 80 Gafisa SPE 55 Ltda. - Gafisa SPE 65 Ltda. 80 80 Gafisa SPE 68 Ltda. - - Gafisa SPE 72 Ltda. 80 80 93 Gafisa SPE 73 Ltda. 80 80 Gafisa SPE 74 Ltda. 4 Gafisa SPE 59 Ltda. - Gafisa SPE 76 Ltda. 50 50 42 42 - - Gafisa SPE 79 Ltda. Gafisa SPE 75 Ltda. Gafisa SPE 80 Ltda. Gafisa SPE 85 Ltda. 80 80 Gafisa SPE 86 Ltda. - Gafisa SPE 81 Ltda. 1 - Gafisa SPE 82 Ltda. 1 1 - - Gafisa SPE 83 Ltda. - Gafisa SPE 87 Ltda. 61 - Gafisa SPE 88 Ltda. - Gafisa SPE 89 Ltda. Gafisa SPE 90 Ltda. - Gafisa SPE 84 Ltda. - Dv Bv SPE S.A. 50 50 DV SPE S.A. 50 50 17 Gafisa SPE 22 Ltda. Gafisa SPE 29 Ltda. 70 70 39 Gafisa SPE 32 Ltda. 80 80 Gafisa SPE 69 Ltda. Gafisa SPE 70 Ltda. 55 55 Gafisa SPE 71 Ltda. 80 80 Gafisa SPE 50 Ltda. 80 80 Gafisa SPE 51 Ltda. - Gafisa SPE 61 Ltda. Tiner Empr. e Part. Ltda. 45 45 O Bosque Empr. Imob. Ltda. 60 60 Alta Vistta 50 50 47 Dep. José Lages 50 50 Sitio Jatiuca 50 50 Spazio Natura 50 50 - Parque Aguas 50 50 Parque Arvores 50 50 Dubai Residencial 50 50 51 Cara de Cão - 50 - - - Costa Maggiore 50 50 Gafisa SPE 91 Ltda. 1 1 - - Gafisa SPE 92 Ltda. 80 80 33 Gafisa SPE 93 Ltda. - Gafisa SPE 94 Ltda. 4 4 - - Gafisa SPE 95 Ltda. - - Gafisa SPE 96 Ltda. - - Gafisa SPE 97 Ltda. 6 6 - - Gafisa SPE 98 Ltda. - - Gafisa SPE 99 Ltda. - - Gafisa SPE 100 Ltda. 70 1 - - Gafisa SPE 101 Ltda. 1 - Gafisa SPE 102 Ltda. 80 1 1 - - Gafisa SPE 103 Ltda. - - Gafisa SPE 104 Ltda. 1 1 - - Gafisa SPE 105 Ltda 1 1 - - Gafisa SPE 106 Ltda. 1 - Gafisa SPE 107 Ltda. 1 - Gafisa SPE 108 Ltda. - - 1 - - Gafisa SPE 109 Ltda. 1 - Gafisa SPE 110 Ltda. 1 1 - Gafisa SPE 111 Ltda. 1 1 - - Gafisa SPE 112 Ltda. 1 1 - - Gafisa SPE 113 Ltda. 1 1 - - Gafisa SPE 114 Ltda. - 1 - - Gafisa SPE 115 Ltda. - 1 - - Gafisa SPE 116 Ltda. - 1 - - Gafisa SPE 117 Ltda. - 1 - - Gafisa SPE 118 Ltda. - 1 - - City Park Brotas Emp. Imob. Ltda. 50 50 - City Park Acupe Emp. Imob. Ltda. 50 50 - Patamares 1 Emp. Imob. Ltda 50 50 - City Park Exclusive Emp. Imob. Ltda. 50 50 47 - Manhattan Square Emp. Imob. Coml. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Coml. 2 SPE Ltda. 50 50 87 - Manhattan Square Emp. Imob. Res. 1 SPE Ltda. 50 50 - Manhattan Square Emp. Imob. Res. 2 SPE Ltda. 50 50 91 - Reserva Ecoville 50 - - - OAS Graça Empreend. 50 - - - Varandas Emp. Imob. Ltda 50 - - Shertis Emp. Part. S.A. - - FIT 13 SPE Emp. Imob. Ltda 50 - - Gafisa FIDC. - - Provision for loss on investments - - Other investments (*) - - Total investments 72 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER (a) As a result of the setting up in January 2008 of a special partnership (SCP), the Company started holding units of interest in such partnership that totals R$344,706 at June 30, 2010 (December 31, 2009 - R$339,069), as described in Note 12. (b) In the period ended June 30, 2010, a transfer of quotas of this Company to the SCP was made for the respective net book value. 9. Intangible assets Goodwill on acquisition of subsidiaries Consolidated 06/30/2010 12/31/2009 (restated) (restated) Goodwill AUSA 152,856 Cipesa 40,686 Other 1,546 195,088 Other intangible assets (a) 9,598 204,686 (a) Refers to expenditures on acquisition and implementation of information systems and software licenses, amortized in five years. The goodwill arises from the difference between the consideration and the equity of acquirees, calculated on acquisition date, and is based on expected future economic benefits. These amounts are annually tested for impairment . 73 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 9. Intangible assets Continued The Company did not estimate the recovery of the carrying amount of goodwill for the period ended June 30, 2010, once there was not any indication of possible impairment. 10. Loans and financing Type of operation Annual interest rate Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 ( restated ) ( restated ) ( restated ) ( restated ) Working capital: Certificate of Bank Credit – CCB and Others 1.30% to 3.20% + CDI 532,696 516,397 678,377 736,736 532,696 516,397 678,377 736,736 National Housing System (a) TR + 10% to 12% 293,173 322,981 499,186 467,019 293,173 839,378 499,186 1,203,755 Current portion 642,401 514,831 825,382 678,312 Non-current portion 183,468 324,547 352,181 525,443 (i) Loans and financing classified at fair value through income (Note 17 (i) (b)); (ii) Derivatives classified as financial assets at fair value through income (Note 17(i) (b)). Rates § CDI – Interbank Deposit Certificate ; § TR – Referential Rate . (a) Funding for developments – SFH and for working capital correspond to credit lines from financial institutions used the funding necessary to the development of the Company's ventures; As of June 30, 2010, the Company and its subsidiaries had resources approved to be released for approximately 72 ventures amounting to R$559,786 (Company) and R$1,359,094 (consolidated) that will be used in future periods, at the extent these developments progress physically and financially, according to the Company’s project schedule. 74 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 10. Loans and financing Continued Current and non-current installments are due as follows: Maturity Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 2010 642,401 514,831 825,382 678,312 2011 147,833 303,678 229,637 413,583 2012 32,569 19,431 90,540 71,854 2013 3,066 1,438 32,004 40,006 825,869 839,378 1,177,563 1,203,755 Loans and financing are guaranteed by sureties of the Company, mortgage of the units, as well as collaterals of receivables, and the inflow of contracts already signed on future delivery of units (amount of R$2,709,989) Additionally, the consolidated balance of collateralized investments and restricted credit totals R$507,858 at June 30, 2010 (R$732,742 at December 31, 2009) (Note 4). Financial expenses of loans, financing and debentures are capitalized at cost of each venture, according to the use of funds, and appropriated to results based on the criterion adopted for recognizing revenue, as shown below. The capitalization rate used in the determination of costs of loans eligible to capitalization was 10.86% at June 30, 2010. Individual Consolidated 06/30/2010 06/30/2009 06/30/2010 06/30/2009 (restated) (restated) (restated) (restated) Gross financial charges 52,388 53,207 87,740 76,388 Capitalized financial charges (18,615) (12,569) (32,900) (25,900) Net financial charges 33,773 40,638 54,840 50,488 Financial charges included in Properties for sale Opening balance 69,712 75,153 94,100 91,524 Capitalized financial charges 18,615 12,569 32,900 25,900 Charges appropriated to income (17,119) (10,735) (25,104) (20,186) Closing balance 71,208 76,987 101,896 97,238 75 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 07.01 – COMMENT ON THE COMPANY PERFORMANCE IN THE QUARTER 11. Debentures In September 2006, the Company obtained approval for its Second Debenture Placement Program, which allowed it to place up to R$ 500,000 in non-convertible simple subordinated debentures secured by a general guarantee. In June 2008, the Company obtained approval for its Third Debenture Placement Program, which allows it to place R$ 1,000,000 in simple debentures with a general guarantee maturing in five years. Under the Second and Third Programs of Gafisa, the Company placed 24,000 and 25,000 series debentures, respectively, corresponding to R$ 240,000 and R$ 250,000, with the below features. In August 2009, the Company obtained approval for its sixth placement of non-convertible simple debentures in two series, which have general guarantee, maturing in two years and unit face value at the issuance date of R$ 10,000, totaling R$ 250,000. In December 2009, the Company obtained approval for its seventh placement of nonconvertible simple debentures in a single and undivided lot, sole series, secured by a floating and additional guarantee, in the total amount of R$ 600,000, maturing in five years. In April 2009, the subsidiary Tenda obtained approval for its First Debenture Placement Program, which allows it to place up to R$ 600,000 in non-convertible simple subordinated debentures, in a single and undivided lot, secured by a floating and additional guarantee, with semi-annual maturities between October 1, 2012 and April 1, 2014. The funds raised through the placement will be exclusively used in the finance of real estate ventures focused only in the popular segment. Program/placement Principal Annual remuneration Maturity Individual Consolidated 06/30/2010 12/31/2009 06/30/2010 12/31/2009 (restated) (restated) Second program/first placement - Fourth placement 240,000 CDI + 2% to 3.25% September 2011 (called away in September 2010) 198,254 198,254 Third program/first placement – Fifth placement 250,000 107.20% CDI June 2013 252,462 252,462 Sixth placement 250,000 CDI + 2% to 3.25% June 2014 260,680 260,680 Seventh placement 600,000 TR + 8.25% December 2014 595,725 595,725 First placement (Tenda) 600,000 TR + 8% April 2014 - 611,256 1,307,121 1,918,377 Current portion 111,121 122,377 Non-current portion 1,196,000 1,796,000 76 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER (Unaudited) Corporate Legislation
